Exhibit 10.24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFFICE LEASE AGREEMENT

 

 

BETWEEN

 

 

SB CORPORATE CENTRE III-IV, LLC

 

AS LANDLORD

 

 

AND

 

 

EVOKE PHARMA, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

1.

Agreement to Let

1

2.

Principal Lease Provisions

1

3.

Term

2

 

3.1.

Description of Term

2

 

3.2.

Extension Rights

2

 

 

3.2.1.

Restrictions on Transferability of Option

3

 

 

3.2.2.

Conditions Terminating Tenant’s Rights to Exercise Option

3

 

 

3.2.3.

Conditions Terminating Tenant’s Option Rights

3

 

 

3.2.4.

Terms and Conditions of Extension of Term

3

 

 

3.2.5.

Determination of Then-Prevailing Rate

3

4.

Delivery of Possession

3

 

4.1.

Delivery Requirements

3

 

4.2.

Definition of Substantial Completion

3

 

4.3.

Final Completion

4

5.

Use of Premises and Common Areas

4

 

5.1.

Permitted Use of Premises

4

 

5.2.

Compliance with Laws

4

 

5.3.

Condition During Periods of Non-Use; Recapture

4

 

5.4.

Use of Common Areas

4

 

5.5.

General Covenants and Limitations on Use

4

 

5.6.

Access Rights

5

 

5.7.

Remedies for Breach

5

6.

Security Deposit

5

7.

Rent and Rent Adjustments

6

 

7.1.

Initial Monthly Rent

6

 

7.2.

Rental Adjustments

6

 

7.3.

Additional Rent.

6

 

7.4.

General Rental Provisions.

6

8.

Additional Rent

6

 

8.1.

Definitions

6

 

 

8.1.1.

Operating Expenses

6

 

 

8.1.2.

Excluded Costs

7

 

 

8.1.3.

Expense Year

7

 

 

8.1.4.

Tenant's Share

7

 

8.2.

Adjustment of Operating Expenses

7

 

 

8.2.1.

Gross Up Adjustment When a Project is Less Than Fully Occupied

7

 

 

8.2.2.

Adjustment When Landlord Adds Additional Buildings to the Project

8

 

 

8.2.3.

Adjustment When Landlord Does Not Furnish a Service to All Tenants

8

 

 

8.2.4.

Additional Costs

8

 

 

8.2.5.

Common Areas.

8

 

8.3.

Tax Expenses

8

 

8.4.

Calculation and Payment of Operating Expenses

8

 

 

8.4.1.

Calculation of Excess

8

 

 

8.4.2.

Statement/Payment of Operating Expenses

8

 

8.5.

Landlord's Books and Records

9

9.

Utilities and Services

9

 

9.1.

Tenant’s Utility Costs

9

 

9.2.

Standard Tenant Services

9

 

9.3.

Over-Standard Tenant Use

10

 

9.4.

Conduit and Wiring

10

 

9.5.

Utilities Generally

10

10.

Maintenance

10

 

10.1.

Tenant's Duties

10

 

10.2.

Landlord's Duties

11

- i –

 

 

--------------------------------------------------------------------------------

 

11.

Parking

11

 

11.1.

General Parking Rights

11

 

11.2.

Parking Ratios

11

 

11.3.

Parking Ratios

12

12.

Signs

12

 

12.1.

General Signage Conditions

12

 

12.2.

Tenant's Individual Signage Rights

12

 

 

12.2.1.  Directory/Suite Signage

12

 

 

12.2.2.  Exterior Monument Signage

12

13.

Rules, Regulations, and Covenants

12

14.

Early Access/Insurance

12

15.

Tenant’s Liability Insurance

13

16.

Tenant’s Property Damage Insurance

13

17.

Tenant’s Additional Insurance

13

18.

Form of Tenant’s Insurance Policies

13

19.

Waiver of Subrogation

14

20.

Landlord's Insurance

14

21.

Personal Property Taxes

14

22.

Alterations

14

 

22.1.

Request for Consent

14

 

22.2.

Minor Alterations

14

 

22.3.

Additional Requirements

15

 

22.4.

Ownership of Alterations

15

23.

Surrender of Premises and Holding Over

15

24.

Default

16

25.

Landlord's Remedies

16

 

25.1.

Continuation of Lease

16

 

25.2.

Rent from Reletting

17

 

25.3.

Termination of Tenant's Right to Possession

17

 

25.4.

Landlord's Right to Cure Default

17

 

25.5.

Enforcement Costs

17

26.

Interest and Late Charges

17

27.

Landlord Default – Tenant’s Remedies

17

28.

Quarterly Payments

18

29.

Destruction

18

30.

Condemnation

18

31.

Assignment and Other Transfers

19

 

31.1.

Restriction on Transfer

19

 

31.2.

Transfer Provisions Generally

19

 

31.3.

Excess Rent and Recapture

20

 

31.4.

Permitted Transferee

20

32.

Landlord’s Reserved Rights

21

 

32.1.

General Rights Reserved

21

 

32.2.

Future Construction

21

 

32.3.

Relocation

21

33.

Easements

22

34.

Access by Landlord

22

35.

Indemnity

22

36.

Exemption of Landlord from Liability.

22

37.

Hazardous Substances

22

 

37.1.

Landlord’s Covenants

22

 

37.2.

Tenant’s Covenants

23

 

37.3.

Definition of Hazardous Materials.

23

38.

Prohibition Against Mold, Lead-Based Paint, and Asbestos-Containing Materials

24

- ii –

 

 

--------------------------------------------------------------------------------

 

39.

Security Measures

24

40.

Subordination and Attornment

24

41.

Estoppel Certificate

25

42.

Waiver

25

43.

Brokers

25

44.

Limitations on Landlord's Liability

26

45.

Sale or Transfer of Premises

26

46.

Quitclaim Deed

26

47.

No Merger

26

48.

Confidentiality

26

49.

Miscellaneous

26

 

 

- iii –

 

 

--------------------------------------------------------------------------------

 

STANDARD FORM

MODIFIED GROSS OFFICE LEASE

 

 

This Standard Form Modified Gross Office Lease ("Lease") is entered into
effective as of December 19, 2016,     between SB CORPORATE CENTRE III-IV, LLC,
a Delaware limited liability company ("Landlord"), and EVOKE PHARMA, INC., a
Delaware corporation ("Tenant"), who agree as follows:

 

1.Agreement to Let.  Landlord hereby leases to Tenant, and Tenant hereby leases
from Landlord, upon all of the terms, provisions, and conditions contained in
this Lease, (i) those certain premises described in the Principal Lease
Provisions below (the “Premises”), consisting of a portion of that certain
building described in the Principal Lease Provisions below (the “Building”),
which is in turn a part of the Project (as described in the Principal Lease
Provisions below), along with (ii) the non-exclusive right to use, in common
with Landlord, Landlord's invitees and licensees, and the other tenants and
users of space within the Project, those portions of the Project intended for
use by, or benefiting, tenants of the Project in common including, without
limitation, the landscaped areas, passageways, walkways, hallways, elevators,
parking areas, and driveways of the Building and the Project, but excluding all
interior areas of the other buildings in the Project other than the Building
(collectively, the “Common Areas”). This Lease confers no rights, however, to
the roof, exterior walls, or utility raceways of the Building, nor rights to any
other building in the Project, nor with regard to either the subsurface of the
land below the ground level of the Project or with regard to the air space above
the ceiling of the Premises; provided, however, that Tenant shall have the
limited right to access systems and equipment exclusively serving the Premises
(for which Tenant has maintenance and repair responsibilities pursuant to
Paragraph 10.1, below) that may be located on the roof, in exterior or demising
walls, in utility raceways, in the airspaces above the ceiling of the Premises,
or in any other portion of the Building or the Common Areas for the sole purpose
of maintaining, repairing, and replacing such systems and equipment.

 

2.Principal Lease Provisions.  The following are the Principal Lease Provisions
of this Lease.  Other portions of this Lease explain and describe these
Principal Lease Provisions in more detail and should be read in conjunction with
this Paragraph.  In the event of any conflict between the Principal Lease
Provisions and the other portions of this Lease, the Principal Lease Provisions
will control.  (Terms shown in quotations are defined terms used elsewhere in
this Lease)

 

2.1.“Project”:   That certain office project, commonly referred to as Solana
Beach Corporate Centre, in Solana Beach, California, as more particularly
depicted on the attached Exhibit “A.”  

  

2.2.“Building”:  That certain building within the Project as designated on the
attached Exhibit “A”, sometimes referred to as Solana Beach Corporate Centre
III, whose mailing address is 420 Steven Avenue, Solana Beach, California 92075.

 

2.3. ”Premises”:  Suite 370; consisting of a portion of the third (3rd) floor of
the Building, as more particularly described on the attached Exhibit “B.”

 

2.4.Area of the Premises:  Approximately 3,031 Rentable Square Feet of
space.  The term “Rentable Square Feet”, “Usable Square Footage,” and similar
terms dealing with Rentable or Usable means of describing measurements of square
footages, will have the meanings of such term adopted by the Building Owners and
Managers Association International (relative to multi-tenant floors).

 

2.5.“Initial Lease Term”:  Two (2) years plus any additional days required for
the Initial Expiration Date to occur on the last day of a month as set forth in
Paragraph 2.5.2, below, beginning as of the Lease Commencement Date and ending
as of the Initial Expiration Date.

 

2.5.1.“Lease Commencement Date:” January 1, 2017.

 

2.5.2.“Initial Expiration Date”: That date which is two (2) years (plus, if such
date is not the final day of a calendar month, however many days are left in the
final calendar month of the Term) after the Lease Commencement Date.

 

2.5.3.Extension Rights: Yes: One (1) Option to Extend for a period of two (2)
years (Section 3.2).

 

- 4 –

 

 

--------------------------------------------------------------------------------

 

 

2.6.“Basic Monthly Rent”: $3.70 per Rentable Square Foot, net of electricity and
other utilities, subject to adjustment pursuant to attached Addendum No. 1.  
Basic Monthly Rent will always be due and payable on or before the first day of
the applicable month, except that the first month’s Basic Monthly Rent will be
due and payable upon the date of Landlord’s execution of this Lease.

 

2.7.“Rent Commencement Date”:  January 1, 2017.

 

2.8.“Security Deposit”:  $11,551.14; Tenant's Security Deposit—which is due and
payable on the date of Tenant's execution of this Lease—does not constitute last
month's rent. Last month's rent must be separately paid by Tenant on or before
the first day of the last month of the Lease Term. If Tenant exercises any
Option to Extend (as defined below) contained herein, then as a condition
precedent to the effectiveness of Tenant's exercise of such Option to Extend,
Tenant shall pay to Landlord an amount equal to the difference between the Basic
Monthly Rent for the last year of such Extension Term (as defined below) and the
amount of the Security Deposit then held by Landlord; which additional amount
will be added to, and constitute a part of, the Security Deposit from that point
forward.

 

2.9.“Base Year”:  Calendar year 2017.

 

2.10.Guarantor:   None.

 

2.11.Address for Landlord:

 

SB Corporate Centre III-IV, LLC

c/o American Assets Trust Management, LLC

11455 El Camino Real, Suite 200

San Diego, CA  92130

Attn:  Property Management (Office)

 

2.12.Addresses for Tenant:

 

Legal Notices Addresses

 

(Following Occupancy)

 

At the Premises

 

2.13.“Permitted Use”: The Premises shall be used for general office purposes, in
accordance with all applicable laws, statutes, ordinances, and regulations and
the provisions of this Lease, and for no other use.

 

2.14.Building Standard Operating Hours:

 

Monday through Friday: 7:00 a.m.-6:00 p.m.

Saturday:9:00 a.m.-1:00 p.m.

(excluding Sundays and any local, state, and federal holidays)

 

2.15.Participating Brokers:  

 

Landlord’s:CBRE, Inc. – Richard Balestri & Ryan Egli

 

Tenant’s:  RE:Align, Inc. – T.D. Rolf

 

2.16.Initial Payment Amounts: $22,765.84 (which represents the Security Deposit
of $11,551.14, plus the first month’s Basic Monthly Rent of $11,214.70) is
payable on the date Tenant executes this Lease (to be adjusted on the Lease
Commencement Date to reflect the actual first month’s Basic Monthly Rent based
upon the actual Rentable Square Footage of the Premises if determined to be
different than stated above pursuant to Paragraph 7.4, below.

 

3.Term.  

 

3.1.Description of Term.  The term of this Lease (“Term”) shall commence on the
“Lease Commencement Date”, and shall expire on the “Initial Expiration Date”,
subject to (i) any extension rights described in Paragraph 3.2, below, and (ii)
earlier termination by Landlord, as provided in this Lease.  The term
“Expiration Date”, as used in this Lease, shall mean the Initial Expiration
Date, any earlier date upon which this Lease is terminated by Landlord, as
provided

- 5 –

 

 

--------------------------------------------------------------------------------

 

below, or if the Term is extended pursuant to Paragraph 3.2, below, then the
expiration date of any exercised Extension Term.

 

3.2.Extension Rights. Tenant shall, subject to all of the provisions of this
Paragraph 3.2 (including all subparagraphs hereof), have the option to extend
the Term (the “Option to Extend”) for one (1) additional term(s) of two (2)
years (the “Extension Term”), provided Tenant is in occupancy of not less than
90% of the Premises at the time of exercise of the Option to Extend and Tenant
gives Landlord written notice via overnight nationally-recognized courier (such
as FedEx or UPS), with signature acknowledgement by recipient required, of its
election to exercise the Option to Extend no less than nine (9) months and no
more than twelve (12) months prior to the then applicable Expiration Date of the
Term. Such notice will constitute Tenant's irrevocable election to extend the
Term and may not subsequently be revoked by Tenant except as provided below.
Time is of the essence with respect to the timing of such requirement to give
notice to Landlord.

 

3.2.1.Restrictions on Transferability of Option.  The Option to Extend is
personal to the Tenant originally named in this Lease or any Permitted
Transferee (as defined below) and may not be exercised by anyone other than such
originally named Tenant or a Permitted Transferee.

 

3.2.2.Conditions Terminating Tenant’s Rights to Exercise Option.  Tenant shall
not have the right to exercise the Option to Extend, notwithstanding anything
set forth above to the contrary: (a) during any period of time commencing from
the date Landlord gives to Tenant a written notice that Tenant is in default
under any provision of this Lease and continuing until the default alleged in
said notice is cured; (b) during the period of time commencing on the day after
a monetary obligation to Landlord is due from Tenant and unpaid (without any
necessity for notice thereof to Tenant) and continuing until the obligation is
paid; or (c) in the event that Landlord has given to Tenant two or more notices
of default or two or more late charges have become payable under this Lease
during the 12-month period prior to the time that Tenant attempts to exercise
the Option to Extend. The period of time within which the Option to Extend may
be exercised shall not be extended or enlarged by reason of Tenant’s inability
to exercise the Option to Extend because of the foregoing provisions of this
Paragraph 3.2.2, even if the effect thereof is to eliminate Tenant’s right to
exercise the Option to Extend.

 

3.2.3.Conditions Terminating Tenant’s Option Rights.  All rights with respect to
the Option to Extend (including rights as to subsequent Extension Terms, if any)
shall terminate and be of no further force or effect even after Tenant’s due and
timely exercise of the Option to Extend, if, after such exercise, but prior to
the commencement of the Extension Term, (a) Tenant fails to pay to Landlord a
monetary obligation of Tenant for a period of ten days after such obligation
became due (without imposing any obligation on the part of Landlord to give
notice thereof to Tenant); (b) Tenant fails to cure a non-monetary default
within 30 days after the date the Landlord gives notice to Tenant of such
default or (c) Landlord gives to Tenant two or more notices of default or two or
more late charges become payable for any monetary defaults, whether or not such
defaults are cured.

 

3.2.4.Terms and Conditions of Extension of Term.  If Tenant duly and timely
exercises the Option to Extend, then this Lease shall remain in full force and
effect for such additional two (2) year period, except that the Basic Monthly
Rent will adjust as of the first day of the Extension Term such that for the
first year of the Extension Term the Basic Monthly Rent shall be equal to the
then prevailing base rental rate (ignoring tenant improvement and similar
refurbishment or construction allowances, free rent, and other similar
concessions—it being acknowledged that the Option to Extend reflects Tenant's
negotiated right to defer its decision whether to initially lease the Premises
for such longer period of time, as opposed to Tenant's right to enter into a new
lease) for renewal leases of comparable Class A office space in the Solana Beach
submarket, as projected for the first day of the applicable Extension Term and
determined pursuant to Paragraph 3.2.5, below (the "Then-Prevailing Rate").  The
Basic Monthly Rent will thereafter increase in accordance with the provisions of
attached Addendum No. 1.

 

3.2.5.Determination of Then-Prevailing Rate.  If Tenant exercises the Option to
Extend, then Landlord shall, within 15 business days of receipt of Tenant's
written notice of exercise, provide Tenant with written notice of the
Then-Prevailing Rate and the calculation of the new Basic Monthly Rent to be
effective during the first year of the Extension Term. Tenant shall have ten
business days from the date of Landlord's notice in which to (a) accept the
Landlord’s determination of the Then-Prevailing Rate, (b) revoke Tenant’s
election to exercise the Option to Extend, in which case Tenant’s Option to
Extend shall be null and void, or (c) dispute Landlord's determination of the
Then-Prevailing Rate. If Tenant fails to notify Landlord, in writing, of its
disagreement with Landlord's determination of the Then-Prevailing Rate within
such ten-business day period, then Tenant will be deemed to have accepted
Landlord's determination and

- 6 –

 

 

--------------------------------------------------------------------------------

 

Landlord's determination shall be binding on both parties. If Tenant disputes
such determination, then its notice to Landlord disputing such determination
must set forth Tenant's determination of the Then-Prevailing Rate. Upon receipt
of Tenant's notice, Landlord and Tenant shall promptly meet and, in good faith,
attempt to agree upon the Then-Prevailing Rate. If Landlord and Tenant are
unable to reach agreement upon the Then-Prevailing Rate within 30 days of the
date of Landlord's receipt of Tenant's dispute notice, then the parties shall
promptly submit such dispute to the San Diego office of the American Arbitration
Association (the "AAA"), or its successor, for resolution before a single
arbitrator (who must have at least ten years’ experience in the San Diego County
commercial real estate market as a real estate broker or MAI appraiser) in
accordance with Real Estate Industry Arbitration Rules of the AAA. Within ten
days of the commencement of the arbitration, Landlord and Tenant shall each
provide the arbitrator with their respective written determination of the
Then-Prevailing Rate—which determination will not be disclosed by the arbitrator
until both parties have submitted their respective written determinations. The
arbitrator's sole authority will be to select between the Landlord's and the
Tenant's respective written determinations of the Then-Prevailing Rate, as set
forth in the notices described above, as provided to the arbitrator in
accordance with the preceding sentence; provided, however, if either party fails
to timely submit such a written determination to the arbitrator, then the
arbitrator shall use the written determination of such party as set forth in the
notices described above as part of the initiation of the subject process. In no
event may such arbitrator select any other amount as the Then-Prevailing Rate.
The decision of the arbitrator shall be binding upon all parties and the cost of
the arbitration shall be split equally between Landlord and Tenant.

 

4.Delivery of Possession.

 

4.1.Delivery Requirements.    On or before the Lease Commencement Date,
Landlord, at its cost, shall have Substantially Completed the work, if any,
required to be completed by Landlord prior to the tender of possession of the
Premises to Tenant, as described in Exhibit “C” to this Lease (“Landlord's
Work”) and shall tender possession of the Premises to Tenant (subject to
Landlord's reserved rights hereunder and Landlord's right to continue the
completion of Landlord's Work without material interference by Tenant).  
Landlord's tender of possession of the Premises shall consist of Landlord's
notification (which notification may be telephonic, by written notice, or by
electronic transmission—such as by facsimile or e-mail) that possession of the
Premises is then available to Tenant, and instructing Tenant that Tenant may
obtain the keys to the Premises from Landlord's offices. Tenant's refusal to
accept such tender (or avoidance thereof) shall not affect the Lease
Commencement Date or delay the Rent Commencement Date and such dates will be
calculated as if no such refusal or avoidance had occurred.

 

4.2.Definition of Substantial Completion.  For purposes of this Lease, the term
“Substantially Complete” (and its grammatical variations, such as Substantial
Completion) when used with reference to Landlord's Work, will mean that
Landlord's Work has been completed to such an extent that Tenant can commence
its work, if any, to be undertaken by Tenant, as described in Exhibit “C” to
this Lease (the “Tenant's Work”), without material delay or interference due to
the completion of Landlord's Work, or if no such Tenant's Work is to be
undertaken, then such term will mean completed to such an extent that the
Landlord's Work can be finally completed within 60 days and without material
interference to Tenant's occupancy and use of the Premises.

 

4.3.Final Completion.  Except for any items set forth on a written, detailed
“punch-list” of excepted items delivered to Landlord upon the Lease Commencement
Date, Tenant shall, as of the Lease Commencement Date, be deemed to have (i)
thoroughly inspected the Premises, and determined that, to the best of Tenant's
knowledge, the Premises comply with all applicable laws and ordinances, and that
the Premises are in first-class condition and repair, (ii) acknowledged that
Landlord's Work has been Substantially Completed, (iii) accepted the Premises in
its then as-is condition with no right to require Landlord to perform any
additional work therein, except as set forth on the punch list, and (iv) waived
any express or implied warranties regarding the condition of the Premises,
including any implied warranties of fitness for a particular purpose or
merchantability.  

 

5.Use of Premises and Common Areas.

 

5.1.Permitted Use of Premises.  Tenant may use the Premises for the Permitted
Use specified in the Principal Lease Provisions and for no other use without
Landlord’s consent.  Any change in the Permitted Use will require Landlord's
prior written consent, which consent may be granted or withheld in Landlord's
sole and exclusive discretion.

 

5.2.Compliance with Laws.  Landlord covenants that the Premises will comply with
all applicable laws as of the Lease Commencement Date.  Thereafter, Tenant shall
comply

- 7 –

 

 

--------------------------------------------------------------------------------

 

with all laws concerning the Premises and/or Tenant's use of the Premises,
including without limitation the obligation at Tenant's sole cost to alter,
maintain, or restore the Premises in compliance with all applicable laws, even
if such laws are enacted after the date of this Lease, and even if compliance
entails costs to Tenant of a substantial nature.  Such obligation to comply with
laws shall include without limitation compliance with Title III of the Americans
With Disabilities Act of 1990 (42 U.S.C. 12181 et seq.) (the “ADA”).  In
addition to the foregoing obligations of Tenant relative to the Premises, if
Tenant's particular use of the Premises (including the commencement of any
Alterations, as defined below) results in the need for modifications or
alterations to any other portion of the Project in order to comply with the ADA
or other applicable laws, then Tenant shall additionally be responsible, upon
demand, for the cost of such modifications and alterations plus a supervisory
fee of ten percent of such cost payable to Landlord. Furthermore, pursuant to
Section 1938 of the California Civil Code, Landlord confirms to the best of its
knowledge that the entire Project has not undergone inspection by a Certified
Access Specialist (CASp).  Tenant shall indemnify, defend (with counsel
satisfactory to Landlord), and hold Landlord (and its partners, members,
shareholders, directors, officers, employees, agents, assigns, and any
successors to Landlord's interest in the Project) harmless from and against any
and all losses, costs, demands, damages, expenses (including reasonable
attorneys' fees), claims, causes of action, judgments, penalties, fines, or
liabilities, arising from Tenant's failure to satisfy its obligations under this
Paragraph including, without limitation, (i) any costs, expenses, and
liabilities incurred by Landlord in connection with responding to any demand by
any governmental authority that Landlord undertake any modifications or
alterations which are Tenant's responsibility pursuant to this Paragraph 5.2 or
for which Tenant is obligated to reimburse Landlord hereunder, as well as (ii)
any attorneys' fees, costs, expenses, and liabilities incurred by Landlord in
responding to, defending, pursuing, or otherwise being involved with any action,
suit, or proceeding arising out of any claim relating to the non-compliance of
the Premises or the Project with the ADA or any similar law where such action,
suit, or proceeding relates to, or arises from, Tenant's use of the Premises or
any Alterations.

 

5.3.Condition During Periods of Non-Use; Recapture.  During any period of time
in which Tenant is not continuously using and occupying the Premises for the
operation of its business, Tenant shall take such measures as may be necessary
or desirable, in Landlord's reasonable opinion, to secure the Premises from
break-ins and use by unauthorized persons, to minimize the appearance of
non-use, and to otherwise maintain the interior and exterior portions of
Tenant's Premises, including all windows and doors, in first class
condition.  Additionally, during any period of time in excess of 90 days in
which Tenant is not continuously using and occupying the Premises (or at least
50% thereof) during normal business hours.  Landlord may, at its election, by
giving written notice (the “Non-Use Recapture Notice”) to Tenant, recapture the
Premises and terminate this Lease.  If Landlord elects to exercise such right
and delivers a Non-Use Recapture Notice to Tenant, and Tenant fails to cure such
condition to Landlord’s reasonable satisfaction within five days of such Non-Use
Recapture Notice, this Lease will automatically be deemed terminated as of the
effective date stated in the Non-Use Recapture Notice, and Tenant shall
surrender possession of the Premises and all improvements therein to Landlord as
of such date (and any failure to do so shall constitute an immediate Event of
Default hereunder).

 

5.4.Use of Common Areas. Tenant's use of the Common Areas shall at all times
comply with the provisions of all Rules (as defined below) regarding such use as
Landlord may from time to time adopt. In no event shall the rights granted to
Tenant to use the Common Areas include the right to store any property in the
Common Areas, whether temporarily or permanently. Any property stored in the
Common Areas may be removed by Landlord and disposed of, and the cost of such
removal and disposal shall be payable by Tenant to Landlord upon demand.
Additionally, in no event may Tenant use any portion of the Common Areas for
loading, unloading, or parking, except in those areas specifically designated by
Landlord for such purposes, nor for any group social event, sidewalk sale,
employment fair or similar commercial or unauthorized purpose.

 

5.5.General Covenants and Limitations on Use.   In addition to the Rules,
Tenant’s and Tenant's agents’, employees’, contractors’, licensees’, and
invitees’ (collectively, “Tenant's Invitees”) use of the Premises and the
Project, will be subject to the following additional general covenants and
limitations on use.

 

5.5.1.Tenant shall not do, bring, or keep anything in or about the Premises that
will cause a cancellation of any insurance covering the Premises.  If the rate
of any insurance carried by Landlord is increased as a result of Tenant's use or
Tenant’s failure to continuously use and occupy the Premises, Tenant shall pay
the amount of such increase to Landlord, within ten days after Landlord delivers
to Tenant a notice of such increase.  

 

5.5.2.No noxious or unreasonably offensive activity shall be carried on, in or
upon the Premises by Tenant or Tenant's Invitees, nor shall anything be done or
kept in the

- 8 –

 

 

--------------------------------------------------------------------------------

 

Premises which may be or become a public nuisance or which may cause
unreasonable embarrassment, disturbance, or annoyance to others in the Project,
or on adjacent or nearby property.  To that end, Tenant additionally covenants
and agrees that no light shall be emitted from the Premises which is
unreasonably bright or causes unreasonable glare; no sounds shall be emitted
from the Premises which are unreasonably loud or annoying; and no odor shall be
emitted from the Premises which is or might be noxious or offensive to others in
the Building, on the Project, or on adjacent or near-by property.

 

5.5.3.No unsightliness shall be permitted in the Premises which is visible from
the Common Areas.  Without limiting the generality of the foregoing, all
equipment, objects, and materials shall be kept enclosed within the Premises and
screened from view or in Common Areas trash enclosures; no refuse, scraps,
debris, garbage, trash, bulk materials, or waste shall be kept, stored, or
allowed to accumulate except as may be properly enclosed within appropriate
containers in the Premises and promptly and properly disposed of.

 

5.5.4.The Premises shall not be used for sleeping or washing clothes, nor shall
the Premises be used for cooking or the preparation, manufacture, or mixing of
anything that might emit any offensive odor or objectionable noises or lights
onto the Project or nearby properties.  Additionally, Tenant shall be
responsible for damage to the Project caused by any deliverymen who are at the
Project to deliver goods to Tenant.

 

5.5.5.All pipes, wires, conduit, cabling, poles, antennas, and other
equipment/facilities for or relating to utilities, telecommunications, computer
equipment, or the transmission or reception of audio or visual signals must be
kept and maintained enclosed within the Premises (except to the extent included
as part of Landlord's Work, Tenant's Work, or otherwise approved by Landlord).

 

5.5.6.Tenant shall not keep or permit to be kept any motorcycle, or other
vehicle, nor any animal (excluding seeing-eye dogs), bird, reptile, or other
exotic creature in the Premises.  

 

5.5.7.Neither Tenant nor Tenant's Invitees shall do anything that will cause
damage or waste to the Project. Neither the floor nor any other portion of the
Premises shall be overloaded. Tenant shall be responsible for all structural
engineering required to determine structural load for items placed in the
Premises by Tenant.  Tenant shall fasten all files, bookcases, and like
furnishings to walls in a manner to prevent tipping over in the event of earth
movements.  Landlord shall not be responsible for any damage or liability for
such events.  No machinery, equipment, apparatus, or other appliance shall be
used or operated in or on the Premises that will in any manner injure, vibrate,
or shake all or any part of the Project or be allowed to interfere with the
equipment of any other tenant within the Project (or other property owned by
Landlord or its affiliates), including, without limitation, interference with
transmission and reception of telephone, telecommunications, television, radio,
or similar signals.  

 

5.6.Access Rights. Tenant will have 24 hour-a-day, seven day-a-week access to
the Building and the Premises.  Notwithstanding the foregoing, no failure of
such access rights will constitute an eviction (constructive or otherwise) or a
disturbance of Tenant’s use and possession of the Premises or relieve Tenant
from paying Rent or performing any of its obligations under this Lease; except
that Tenant shall be entitled to equitable abatement of its Rent (as defined
below) obligations hereunder to the extent such lack of access is due to
Landlord's negligence or intentional misconduct and continues for a period in
excess of three business days. Landlord will not be liable, under any
circumstances, for a loss of or injury to property or for injury to or
interference with Tenant’s business, including loss of profits through, in
connection with, or incidental to a failure to furnish access under this
Paragraph. Notwithstanding the foregoing, Landlord agrees to use reasonable
efforts to promptly correct any such interruption of access.

 

5.7.Remedies for Breach.  In the event of any breach of this Paragraph 5 by
Tenant or Tenant's Invitees, Landlord, at its election and in addition to its
other rights and remedies under this Lease, may pay the cost of correcting such
breach and Tenant shall immediately, upon demand, pay Landlord the cost thereof,
plus a supervisory fee in the amount of ten percent of such cost.

 

6.Security Deposit.

 

6.1.Security Deposit.  Upon Tenant’s execution of this Lease, Tenant shall
deposit with Landlord good funds in the amount of the Security Deposit (if any)
set forth in the Principal Lease Provisions, to secure the performance by Tenant
of its obligations under this Lease, including without limitation Tenant's
obligations (i) to pay Basic Monthly Rent and Additional Rent (as defined
below), (ii) to repair damages to the Premises and/or the Project

- 9 –

 

 

--------------------------------------------------------------------------------

 

caused by Tenant or Tenant’s Invitees, (iii) to surrender the Premises in the
condition required by Paragraph 24, below, and (iv) to remedy any other defaults
by Tenant in the performance of any of its obligations under this Lease.  If
Tenant commits any default under this Lease, Landlord may, at its election, use
the Security Deposit to cure such default, and to compensate Landlord for all
damages actually suffered by Landlord which are directly attributable to such
default, including, without limitation, reasonable attorneys' fees and costs
incurred by Landlord.  Upon demand by Landlord, Tenant shall promptly pay to
Landlord a sum equal to any portion of the Security Deposit so used by Landlord,
in order to maintain the Security Deposit in the amount set forth in the
Principal Lease Provisions above (subject to increase as set forth below).  If
the Basic Monthly Rent shall, from time to time, increase during the Term, then,
upon demand by Landlord, Tenant shall deposit with Landlord cash in an amount
necessary to increase the Security Deposit such that it shall at all times bear
the same proportion to the then‑current Basic Monthly Rent as the initial
Security Deposit bears to the initial Basic Monthly Rent.  Within 45 days
following the Expiration Date or earlier termination of this Lease, Landlord
shall deliver to Tenant, at Tenant's last known address, any portion of the
Security Deposit not used by Landlord, as provided in this Paragraph.  Landlord
may commingle the Security Deposit (and any advance Rent received by Landlord)
with Landlord's other funds and Landlord shall not pay interest on such Security
Deposit to Tenant. Tenant waives the provisions of California Civil Code Section
1950.7 (or any successor statute), and any similar principals of law with
respect to Landlord’s ability to apply the Security Deposit against future rent
damages.  Furthermore, upon lawful termination of the Lease as a result of
Tenant’s default, Landlord shall be entitled to immediately apply the Security
Deposit against damages computed under California Civil Code Section 1951.2,
without the requirement that Tenant first be given notice and an opportunity to
cure, and notwithstanding that the damages have not been finally adjudicated by
a court.

 

7.Rent and Rent Adjustments.  

 

7.1.Initial Monthly Rent.  Tenant shall pay to Landlord as minimum monthly rent,
without deduction, setoff, prior notice, or demand, the Basic Monthly Rent
described in the Principal Lease Provisions (subject to adjustment as provided
in the attached Addendum), in advance, on or before the first day of each
calendar month, beginning on the Rent Commencement Date and thereafter
throughout the Term.   If the Rent Commencement Date is other than the first day
of a calendar month, then the Basic Monthly Rent payable by Tenant for the
second month of the Term following the Rent Commencement Date (acknowledging
that the first month’s rent is payable upon Lease execution) shall be prorated
on the basis of the actual number of days during the Term occurring during the
first partial calendar month thereof.  Notwithstanding the foregoing, if
Landlord is delayed in completion of Landlord’s Work due to any Tenant Delays,
then in addition to the Basic Monthly Rent payable for the first month of the
Term following the Rent Commencement Date, Tenant shall additionally pay to
Landlord, upon the Rent Commencement Date, additional rent, at the rate of
one-thirtieth of the Basic Monthly Rent per day, for the number of days of such
delay.

 

7.2.Rental Adjustments.   The Basic Monthly Rent shall be increased periodically
in accordance with the provisions of attached Addendum No. 1 to this Lease.

 

7.3.Additional Rent.   In addition to paying the Basic Monthly Rent pursuant to
this Paragraph 7, Tenant shall pay to Landlord (in accordance with Paragraph 8
below), commencing on January 1, 2018, Tenant’s Share (as defined below) of the
annual Operating Expenses (as defined below) that are in excess of the amount of
Operating Expenses applicable to the Base Year.  The amounts payable pursuant to
this Paragraph, together with all other amounts of any kind (other than Basic
Monthly Rent) payable by Tenant to Landlord under the terms of this Lease,
constitute additional rent for the Premises and are collectively and
individually referred to in this Lease as “Additional Rent.”

 

7.4.General Rental Provisions.   All “Rent” (which includes Basic Monthly Rent
and all “Additional Rent” hereunder) shall be paid to Landlord at the same
address as notices are to be delivered to Landlord pursuant to the Principal
Lease Provisions, as Landlord may change such address from time to time pursuant
to the terms of this Lease.  The parties agree that they have had the
opportunity to verify the Rentable Square Footage of the Premises and agree that
the Rentable Square Footage of the Premises set forth in the Principle Lease
Provisions shall be conclusive for all purposes of this Lease.

 

8.Additional Rent.

 

8.1.Definitions.  The following definitions apply in this Paragraph 8 (and
elsewhere in this Lease):

 

- 10 –

 

 

--------------------------------------------------------------------------------

 

8.1.1.Operating Expenses.  Subject to the Excluded Costs (as defined below)
relating to the Project, the term “Operating Expenses” means all expenses,
costs, and amounts of every kind or nature that Landlord pays or incurs because
of or in connection with the ownership, operation, management, maintenance, or
repair of the Building, Common Areas and Project. Operating Expenses include,
without limitation, the following amounts paid or incurred by Landlord relative
to the Building, Common Areas and Project: (a) the cost of supplying utilities
to all portions of the Project (other than tenant suites), including without
limitation water, waste deposit, power, electricity, heating, ventilation, and
air conditioning, (b) Tax Expenses and Insurance Expenses (as such terms are
defined below), (c) the cost of providing janitorial services, window washing
services and of operating, managing, maintaining, and repairing all building
systems, including without limitation utility, mechanical, sanitary, storm
drainage, and elevator systems, and the cost of supplies, tools, and equipment,
as well as maintenance and service contracts in connection with those systems,
(d) the cost of licenses, certificates, permits, and inspections relating to the
operation of the Project, (e) the cost of consumable materials, (f) the cost of
contesting the validity or applicability of any government enactments that may
affect the Operating Expenses, (g) the cost of maintenance, repair, and
restoration of any parking areas or structures, including, without limitation,
resurfacing, repainting, restriping, and cleaning costs, (h) fees, charges, and
other costs, including administrative, management fees and accounting costs (or
amounts in lieu of such fees), whether paid to Landlord, an affiliate of
Landlord's, or a third party, consulting fees, legal fees, and accounting fees
of all persons engaged by Landlord or otherwise reasonably incurred by Landlord
in connection with the operation, management, maintenance, and repair of the
Project, (i) wages, salaries, and other compensation and benefits of all persons
engaged in the operation, maintenance, repair, or security of the Project plus
employer’s Social Security taxes, unemployment taxes, insurance, and any other
taxes imposed on Landlord that may be levied on those wages, salaries, and other
compensation and benefits. If any of Landlord’s employees provide services for
more than one project of Landlord's, only the prorated portion of those
employees’ wages, salaries, other compensation and benefits, and taxes
reflecting the percentage of their working time devoted to the Project will be
included in the Operating Expenses, (j) payments under any easement, CC&R's,
license, operating agreement, declaration, restrictive covenant, or other
instrument relating to the sharing of costs affecting the Project, (k)
amortization (including interest on the unamortized cost at a rate equal to the
floating commercial loan rate announced from time to time by Bank of America as
its “reference rate” (or a comparable rate selected by Landlord if such
reference rate ceases to be published) plus three percentage points per annum)
of the cost of acquiring or renting personal property used in the maintenance,
repair, and operation of the Project, (l) reasonable reserves (it being
acknowledged, that, among other amounts, any amount of reserves required by any
holder of a deed of trust or mortgage encumbering the Project (“Lender”)will be
deemed reasonable), (m) fees and expenses for consultants retained, from time to
time, by Landlord for the purposes of energy conservation, waste treatment, and
water recycling and for the costs of any capital improvements, equipment or
devices installed or paid for by Landlord or, at Landlord option, an annual
amount sufficient, on the basis of Landlord's experience or reasonable estimate,
to establish in advance of the time for such installation a reserve to fund said
costs, in order (i) to conform with any change in laws, rules, regulations or
requirements of any governmental or quasi-governmental authority having
jurisdiction or of the board of fire underwriters or similar insurance body or,
(ii) to effect a labor saving, energy saving, or other economy (including,
without limitation, as related to water recycling, waste treatment, and energy
generation), amortized over the useful life of such capital improvement,
equipment, or device (as reasonably determined by Landlord), and (n) the cost of
maintenance of all heating, ventilating and air condition systems, including,
without limitation, heating and condenser water to facilitate the production of
air conditioning (collectively, “HVAC”) relating to individual premises and/or
the Common Areas, other than HVAC systems exclusively serving other tenants’
premises that are directly paid for, or reimbursed, by such other tenants. All
capital expenditures shall be amortized (including interest on the unamortized
cost at the rate stated in subparagraph (k) of this Paragraph) over their useful
life, as reasonably determined by Landlord’s certified public accountant.

 

8.1.2.Excluded Costs.  “Excluded Costs” means the following expenses, as they
relate to the Operating Expenses:  (i) depreciation, principal, interest, and
fees on mortgages or ground lease payments, except as otherwise provided herein,
(ii) legal fees incurred in negotiating and enforcing tenant leases, disputes
with other tenants, (iii) real estate brokers’ leasing commissions and
advertising costs in connection with leasing space in the Project, (iv) initial
improvements or alterations to tenant spaces in the Project, (v) the cost of
providing any service directly to and paid directly by a single individual
tenant, or costs incurred for the benefit of a single tenant, (vi) costs of any
items to the extent Landlord actually receives reimbursement therefor from
insurance proceeds, under warranties, or from a tenant or other third party
(such costs shall be excluded or deducted – as appropriate – from Operating
Expenses in the year in which the reimbursement is received), or which are paid
out of reserves previously included in Operating Expenses, (vii) costs incurred
due to Landlord’s breach of a law or ordinance, (viii) repairs necessitated by
the gross negligence or willful misconduct of Landlord or Landlord's

- 11 –

 

 

--------------------------------------------------------------------------------

 

employees, agents, or contractors, (ix) capital expenses other than those
specifically included in the definition of Operating Expenses, (x) charitable or
political contributions and membership fees or other payments to trade
organizations, (xi) costs of Landlord’s Work which are to be borne by Landlord
pursuant to attached Exhibit “C”, if any (xii) rent and similar charges for
Landlord’s on-site management office and/or leasing office or any other offices
of Landlord or its affiliates (xiii) Landlord's general overhead expenses not
related to the Project.

 

8.1.3.Expense Year.  “Expense Year” means the Base Year, and each calendar year
after the Base Year, in which any portion of the Lease Term falls, through and
including the calendar year in which the Lease Term expires.

 

8.1.4.Tenant's Share.  “Tenant’s Share” means a fraction, the numerator of which
is the total aggregate Rentable Square Feet in the Premises, and the denominator
of 64,230 which is the total aggregate Rentable Square Feet in the Building. As
of the Lease Commencement Date, the Tenant's Share will be 4.72%. If either the
Premises or the Building are expanded or reduced, Tenant’s Share shall be
appropriately adjusted. Tenant’s Share for the Expense Year in which that change
occurs shall be determined on the basis of the number of days during the Expense
Year in which each such Tenant’s Share was in effect.

 

8.2.Adjustment of Operating Expenses.  Operating Expenses shall be adjusted as
follows:

 

8.2.1.Gross Up Adjustment When a Project is Less Than Fully Occupied.  If the
occupancy of the total Rentable Square Footage of completed, partially occupied
buildings within the Project (whose square footage is included in the
calculation of the Project’s Rentable Square Footage pursuant to Paragraph
8.1.2. above) during any part of any Expense Year (including the Base Year) is
less than 95%.   Landlord shall make an appropriate adjustment to the variable
components of the Operating Expenses for that Expense Year, as estimated by
Landlord in its sole discretion using sound accounting and management
principles, to determine the amount of Operating Expenses that would have been
incurred had such buildings been 95% occupied.   This amount shall be considered
to have been the amount of Operating Expenses for that Expense Year.  For
purposes of this Paragraph 8.2. “variable components” include only those
component expenses that are affected by variations in occupancy levels, such as
nightly janitorial service to Tenants’ Premises or water usage.

 

8.2.2.Adjustment When Landlord Adds Additional Buildings to the Project. If
Landlord adds additional buildings within the Project following the Base Year,
Landlord shall make an appropriate adjustment to the Operating Expenses for the
Base Year, as reasonably determined by Landlord using sound accounting and
management principles, to determine the amount of Operating Expenses that would
have been incurred for the Base Year if such additional building had been
complete and 95% occupied during the Base Year.

 

8.2.3.Adjustment When Landlord Does Not Furnish a Service to All Tenants.  If,
during any part of any Expense Year (including the Base Year), Landlord is not
furnishing a particular service or work (the cost of which, if furnished by
Landlord, would be included in Operating Expenses) to a tenant (other than
Tenant) that has undertaken to perform such service or work in lieu of receiving
it from Landlord, Operating Expenses for that Expense Year shall be considered
to be increased by an amount equal to the additional Operating Expenses that
Landlord would reasonably have incurred during such period if Landlord had
furnished such service or work to that tenant.

 

8.2.4.Additional Costs.  If due to a change in the types of costs being incurred
by Landlord as Operating Expenses (such as, for example, the commencement or
cessation of security services—but not a mere change in how a particular cost is
handled—such as going from an in-house to an outside landscaping service), the
Base Year Operating Expenses need to be adjusted to eliminate the effect of such
change, Landlord shall reasonably adjust the Base Year Operating Expenses and
notify Tenant of such change in writing. Furthermore, Landlord shall have the
right to reasonably decrease the amount of the Base Year Operating Expenses for
purposes of calculating Increased Operating Expenses to eliminate the effect of
abnormally high costs, or unusual costs, of a particular type or types (such as,
by way of example, abnormally high energy costs associated with the “energy
crisis” of 2001) occurring during the Base Year.  There shall be no cap on
Operating Expenses.

 

8.2.5.Common Areas.  Landlord may elect to partition/separate portions of the
Common Areas of the Project such that the Operating Expenses associated with
such partitioned Common Areas are allocated to particular buildings or parcels
within the Project.

 

- 12 –

 

 

--------------------------------------------------------------------------------

 

8.3.Tax Expenses. “Taxes” means and refers to all federal, state, county, or
local government or municipal taxes, school taxes sewer rates, fees, charges, or
other impositions of every kind or nature, whether general, special, ordinary,
or extraordinary. Taxes include taxes, fees, and charges such as real property
taxes, general and special assessments, transit taxes, leasehold taxes, and
taxes based on the receipt of rent (including gross receipts or sales taxes
applicable to the receipt of rent, unless required to be paid by Tenant), and
personal property taxes imposed on Landlord's fixtures, machinery, equipment,
apparatus, systems, appurtenances, and other personal property used in
connection with the Project or the Building, as the case may be, along with
reasonable legal and other professional fees, costs and disbursements incurred
in connection with proceedings to contest, determine or reduce real property
taxes. Notwithstanding the foregoing, the following shall be excluded from
Taxes: (a) all excess profits taxes, franchise taxes, gift taxes, capital stock
taxes, inheritance and succession taxes, estate taxes, federal, state, and local
income taxes, and other taxes applied or measured by Landlord’s general or net
income (as opposed to rents, receipts, or income attributable to operations at
the Building), and (b) personal property taxes attributable to property owned or
installed by or for other tenants of the Project; “Tax Expenses” means the sum
of all Taxes that are paid or incurred by Landlord because of or in connection
with the ownership, leasing, and/or operation of the Project from time to time.

 

8.4. Calculation and Payment of Operating Expenses.  Tenant’s Share of the
increased Operating Expenses for any Expense Year shall be calculated and paid
as follows:

 

8.4.1.Calculation of Excess.  If Operating Expenses for any Expense Year (other
than the Base Year) ending or beginning within the Lease Term exceeds the amount
of Operating Expenses applicable to the Base Year, Tenant shall pay as
Additional Rent to Landlord an amount equal to Tenant’s Share of that excess, in
the manner stated below.

 

8.4.2.Statement/Payment of Operating Expenses.  Tenant shall pay to Landlord, on
the first day of each calendar month during the Lease Term, commencing  January
1, 2018, as Additional Rent, without notice, demand, offset, or deduction
(except as provided below), an amount (“Tenant's Monthly Payment”) equal to
one-twelfth of Tenant's Share of the amount by which the Operating Expenses for
each Expense Year following the Base Year exceed the Base Year Operating
Expenses (such excess being referred to herein as the “Increased Operating
Expenses”), as estimated (and subsequently reconciled) by Landlord in the most
recently delivered Estimated Statement (as defined below).  Landlord intends to
deliver to Tenant, prior to the commencement of each Expense Year following the
Base Year during the Lease Term, a written statement (“Estimated Statement”)
setting forth Landlord's estimate of the Operating Expenses and Increased
Operating Expenses allocable to the ensuing Expense Year, and Tenant's Share of
such Increased Operating Expenses.  Landlord may, at its option, during any
Expense Year, deliver to Tenant a revised Estimated Statement, revising
Landlord's estimate of the Operating Expenses and Increased Operating Expenses,
in accordance with Landlord's most current estimate.  Within approximately 90
days after the end of each Expense Year during the Lease Term, Landlord intends
to deliver to Tenant a written statement (“Actual Statement”) setting forth the
actual Operating Expenses allocable to the preceding Expense Year. Tenant's
failure to object to Landlord regarding the contents of an Actual Statement, in
writing, within 90 days after delivery to Tenant of such Actual Statement, shall
constitute Tenant's absolute and final acceptance and approval of the Actual
Statement.  If the sum of Tenant's Monthly Payments actually paid by Tenant
during any Expense Year exceeds Tenant's Share of the actual Increased Operating
Expenses allocable to such Expense Year, then such excess will be credited
against future Tenant's Monthly Payments, unless such Expense Year was the
Expense Year during which the Lease Expiration Date occurs (the “Last Calendar
Year”), in which event either (i) such excess shall be credited against any
monetary default of Tenant under this Lease, or (ii) if Tenant is not in default
under this Lease, then Landlord shall (within the time frame for returning
Tenant's Security Deposit) pay to Tenant such excess.  If the sum of Tenant's
Monthly Payments actually paid by Tenant during any Expense Year is less than
Tenant's Share of the actual Increased Operating Expenses allocable to such
Expense Year, then Tenant shall, within ten days of delivery of the Actual
Statement, pay to Landlord the amount of such deficiency.  Landlord's delay in
delivering any Estimated Statement or Actual Statement will not release Tenant
from its obligation to pay any Tenant's Monthly Payment or any such excess upon
receipt of the Estimated Statement or the Actual Statement, as the case may
be.  The references in this Paragraph to the actual Increased Operating Expenses
allocable to an Expense Year, shall include, if such Expense Year is the Last
Calendar Year, the actual Increased Operating Expenses allocable to the portion
of such year prior to the Lease Expiration Date, calculated on a pro rata basis,
without regard to the date of a particular expenditure. The provisions of this
Paragraph 8.4 shall survive the termination of this Lease, and even though the
Term has expired and Tenant has vacated the Premises, when the final
determination is made of Tenant’s Share of Operating Expenses for the year in
which this Lease terminates, Tenant shall immediately pay any increase due over
the

- 13 –

 

 

--------------------------------------------------------------------------------

 

estimated expenses paid by Tenant pursuant hereto and conversely any overpayment
made in Tenant's estimated payments shall be immediately rebated by Landlord to
Tenant.

 

8.5.Landlord's Books and Records.  If Tenant disputes the amount of Additional
Rent stated in an Actual Statement within 90 days of Tenant’s receipt thereof,
Tenant may, upon at least five business days’ notice to Landlord, request an
opportunity to inspect and audit Landlord’s records and supporting documentation
regarding such Actual Statement. Such inspection and audit must be conducted by
an independent certified public accountant within 180 days of the date Tenant
received the Actual Statement, shall be at Tenant’s sole cost and expense
(except as provided below), and Landlord shall, at its election, either provide
copies of such records and supporting documentation to Tenant or make such
records and supporting documentation available to Tenant for its inspection at
Landlord’s business office during normal business hours. If Tenant fails to
dispute the amount of Additional Rent stated in an Actual Statement within 90
days of Tenant’s receipt thereof, or Tenant's audit fails to disclose a
discrepancy in such Actual Statement within 180 days after Tenant's receipt of
the Actual Statement in question, then the Actual Statement will be deemed
binding on Tenant. If it is determined as a result of Tenant's timely audit of
Landlord's records (and Landlord's certified public accountant's concurrence
therein) that Tenant was overcharged relative to the Operating Expenses, such
overcharge shall entitle Tenant to a credit against its next payment of
Operating Expenses in the amount of the overcharge plus, in the case of an
overcharge exceeding three percent of the Operating Expenses, the reasonable
third party costs of such audit (and if such credit occurs following the
expiration of the Term, Landlord shall promptly pay the amount of such credit to
Tenant). If it is determined as a result of Tenant's timely audit of Landlord's
records (and Landlord's certified public accountant's concurrence therein), or
otherwise, that Tenant was undercharged relative to the Operating Expenses,
Tenant shall, within ten days of written demand, pay such undercharge to
Landlord.

 

9.Utilities and Services.

 

9.1.Tenant’s Utility Costs.  Except as provided below, Tenant shall pay when due
all bills for gas, electricity, and other utilities used at the Premises on and
after the Rent Commencement Date and through and including the date of
expiration of this Lease, including all separately metered and assessed charges
for utility services servicing the Premises.

 

9.2.Standard Tenant Services.  Subject to the terms and conditions contained
herein, Landlord shall provide the following services during the Lease Term.

 

9.2.1.Subject to limitations imposed by all governmental rules, regulations and
guidelines applicable thereto, Landlord shall provide HVAC when necessary for
normal comfort for normal office use in the Premises during Building Standard
Operating Hours.

 

9.2.2.Landlord shall provide adequate electrical wiring and facilities
sufficient to provide electrical current to the Premises for Project-standard
ordinary and customary office uses and excluding electrical power required for
electric data processing equipment, computer rooms, special lighting in excess
of Building standard lighting, or any other item of electrical equipment which
(individually) consumes more than 1.8 kilowatts at rated capacity in which
requires a voltage other than 120 volts single phase. In addition to the
foregoing, Landlord shall replace lamps, starters, and ballasts for
Project-standard lighting fixtures within the Premises upon Tenant’s request;
the expense of which will be an Operating Expense. Tenant shall replace lamps,
starters, and ballasts for non-Project-standard lighting fixtures within the
Premises at Tenant’s sole expense. Landlord shall also provide electrical
service in connection with Common Area needs, such as lighting.

 

9.2.3.Landlord shall provide city water from the regular Building outlets for
drinking, lavatory and toilet purposes in the Building Common Areas.

 

9.2.4.Landlord shall provide five day per week ordinary and customary, basic
janitorial services in and about the Premises in a manner consistent with other
comparable buildings in the vicinity of the Building. Landlord shall not be
required to provide janitorial services to above-Project-standard improvements
installed in the Premises including but not limited to metallic trim, wood floor
covering, glass panels, interior windows, kitchen/dining areas, executive
washrooms, or shower facilities. Any janitorial services required by Tenant and
provided by Landlord in excess of such ordinary and customary, basic janitorial
services shall be separately paid for by Tenant, as Additional Rent, within ten
days of written demand.

 

9.2.5.Landlord shall provide nonexclusive, non-attended automatic passenger
elevator service during the Building Standard Operating Hours, shall have one
elevator

- 14 –

 

 

--------------------------------------------------------------------------------

 

available at all other times, including on the Holidays, and shall provide
nonexclusive, non-attended automatic passenger escalator service during Building
Standard Operating Hours only.

 

9.2.6.Landlord shall provide nonexclusive freight elevator service subject to
scheduling by Landlord.

 

Tenant shall cooperate fully with Landlord at all times and abide by all
regulations and requirements that Landlord may reasonably prescribe for the
proper functioning and protection of the HVAC, electrical, mechanical, and
plumbing systems.  Notwithstanding the foregoing, Tenant shall be responsible
for all installation and recurring costs associated with utilities services at
the Premises.

 

9.3.Over-Standard Tenant Use.  Tenant shall not exceed the rated capacity of the
Building’s electrical and other utility systems, which systems will be
consistent in capacity with other first class office buildings built at or about
the same time as the Building.  In the event of any damage to any of the
Project’s systems caused by Tenant’s use thereof in excess of ordinary and
customary usage for a professional office.  Tenant shall be responsible for all
costs and expenses incurred by Landlord as a result of such over-use.  In
addition, if Tenant requires any utilities or services described in this
Paragraph 9, which are to be provided by Landlord, in excess of the standard
levels being provided by Landlord, or during hours other than Building Standard
Operating Hours, Landlord shall have the right to impose reasonable restrictions
on such usage and/or commercially reasonable charges therefor.  The initial
charge to Tenant for heating and air conditioning during hours other than
Building Standard Operating Hours will be $45.00 per hour (or portion thereof),
subject to increase over the Lease Term, including the Extension Term, if any.  
Such charges are Additional Rent relative to the provision of such services and
are not an offset to any Operating Expenses.

 

9.4.Conduit and Wiring.  Installation of all types of conduit and wiring
exclusively serving the Premises (other than as part of Landlord's Work),
including but not limited to Tenant's Work, is subject to the requirements of
Paragraph 22, below, Exhibit “C”, and the Landlord’s reasonable approval of the
location, manner of installation, and qualifications of the installing
contractor.  All such conduit and wiring will, at Landlord's option, become
Landlord's property upon the expiration of the Term.  Upon expiration of the
Term, Landlord may elect to require Tenant to remove such conduit and wiring at
Tenant's expense and return the Premises and the Common Areas to their
pre-existing condition.  If Landlord constructs new or additional utility
facilities, including without limitation wiring, plumbing, conduits, and/or
mains, resulting from Tenant's changed or increased utility requirements, Tenant
shall on demand promptly pay (or advance) to Landlord the cost of such items as
Additional Rent.  

 

9.5.Utilities Generally.  Tenant agrees that, except as provided below, Landlord
will not be liable for damages, by abatement of Rent or otherwise, for failure
to furnish or delay in furnishing any service (including telephone and
telecommunication services) or for diminution in the quality or quantity of any
service. Such failure, delay, or diminution will not constitute an eviction or a
disturbance of Tenant’s use and possession of the Premises or relieve Tenant
from paying Rent or performing any of its obligations under this Lease, except
that Tenant will be entitled to an equitable abatement of Rent for the period of
such failure, delay, or diminution to the extent such failure, delay, or
diminution is (i) is directly attributable to Landlord’s gross negligence or
intentional misconduct, (ii) prevents Tenant from using, and Tenant does not
use, the Premises or the affected portion thereof for the conduct of Tenant's
business operations therein, (iii) Tenant was using the Premises or such
affected portion for the conduct of Tenant's business operations immediately
prior to the failure, and (iv) such failure, delay, or diminution continues for
more than two consecutive business days (or ten business days in any twelve
month period) after delivery of written notice of such failure, delay, or
diminution from Tenant to Landlord. Landlord will not be liable, under any
circumstances, for a loss of or injury to property or for injury to or
interference with Tenant’s business, including loss of profits through, in
connection with, or incidental to a failure to furnish any of the utilities or
services under this Paragraph. Notwithstanding the foregoing, Landlord agrees to
use reasonable efforts to promptly correct any such interruption of utilities or
services. Tenant hereby waives the provisions of California Civil Code Section
1932(1) or any other applicable existing or future law, ordinance or
governmental regulation permitting the termination of this Lease due to the
interruption or failure of or inability to provide any services required to be
provided by Landlord hereunder. If any governmental authority having
jurisdiction over the Project imposes mandatory controls, or suggests voluntary
guidelines applicable to the Project, relating to the use or conservation of
water, gas, electricity, power, or the reduction of automobile emissions,
Landlord, at its sole discretion, may comply with such mandatory controls or
voluntary guidelines and, accordingly, require Tenant to so comply.  Landlord
shall not be liable for damages to persons or property for any such reduction,
nor shall such reduction in any way be construed as a partial eviction of
Tenant, cause an abatement of Rent, or operate to release Tenant from any of
Tenant's obligations under this Lease, except as

- 15 –

 

 

--------------------------------------------------------------------------------

 

specifically provided in this Paragraph 9.5.    By executing this Lease, Tenant
hereby authorizes Landlord to obtain information regarding Tenant’s utility and
energy usage at the Premises directly from the applicable utility providers or
any governmental agency and Tenant shall execute, within five (5) days of
Landlord’s request, any additional documentation required by any applicable
utility provider evidencing such authorization. Further, within five (5) days of
Landlord’s request, Tenant shall provide to Landlord all requested information
regarding Tenant’s utility and energy usage at the Premises, which information
may include copies of Tenant’s utilities bills.

 

10.Maintenance.  

 

10.1.Tenant's Duties.  Tenant shall at its sole cost maintain, repair, replace,
and repaint, all in first class condition, the interior of the Premises, all
building systems exclusively serving the Premises and located within the
Premises or the walls of the Premises, and any damage to the Premises or the
Project resulting from the acts or omissions of Tenant or Tenant's Invitees
Tenant shall maintain all communications conduit, equipment, and wiring serving
the Premises, whether in the Premises or not (and specifically including all of
Tenant’s Work and all wiring, equipment, and conduit located on the roof of the
Building), regardless of the ownership of said conduit or wiring, subject to
Landlord’s reasonable approval of Tenant’s maintenance/repair contractor and
manner of maintenance/repair.   Notwithstanding anything to the contrary
contained herein, Tenant shall pay any and all maintenance and recurring costs
for supplemental HVAC units exclusively serving the Premises, or any portion
thereof, upon presentation of invoice from Landlord.  If Tenant fails to
maintain, repair, replace, or repaint any portion of the Premises or the Project
as provided above then following ten days’ written notice thereof to Tenant,
Landlord may, at its election, maintain, repair, replace, or repaint any such
portion of the Premises or the Project and Tenant shall promptly reimburse
Landlord, as Additional Rent, for Landlord's actual cost thereof, plus a
supervisory fee in the amount of ten percent of Landlord’s actual
cost.  Notwithstanding the foregoing, if following Tenant’s payment (or
performance) of its obligations under this Paragraph, Landlord receives payment
from an insurer for such work, Tenant will be entitled to receive such proceeds
(after Landlord has first been fully reimbursed for its costs and expenses
relative thereto including Landlord’s costs and expenses in obtaining such
proceeds) to the extent Tenant previously paid or incurred third party costs
relative thereto..

 

10.2.Landlord's Duties.  Landlord shall, as part of the Operating
Expenses,  maintain, repair, replace, and repaint, all in good order and
condition, consistent with other first-class office buildings in the vicinity of
the Building, the Common Areas and all portions of the interior and exterior of
the Building and any other buildings in the Project (including, without
limitation, all electrical, mechanical, plumbing, fire/life safety, and other
building systems), except to the extent of Tenant's obligations as set forth in
Paragraph 10.1, above.  Landlord's failure to perform its obligations set forth
above will not release Tenant of its obligations under this Lease, including
without limitation Tenant's obligation to pay Rent.  Tenant waives the
provisions of California Civil Code Section 1942 (or any successor statute), and
any similar principles of law with respect to Landlord's obligations for
tenantability of the Premises and Tenant's right to make repairs and deduct the
expense of such repairs from rent.  If Landlord fails to perform any of its
repair and maintenance obligations under this Paragraph 10.2 and such failure
materially and adversely impairs Tenant’s ability to use and occupy the Premises
for the Permitted Use, Tenant will have the right, to perform such repairs
and/or maintenance to the extent necessary to enable Tenant to resume its use
and occupancy of the Premises.   Notwithstanding the foregoing, prior to
exercising such right, Tenant must, except as provided below in connection with
an emergency, have given Landlord at least 30 days’ prior written notice of the
nature of the problem and Tenant’s intention to exercise its rights under this
Paragraph if such matter is not resolved within such 30-day period; provided,
however, if the nature of the matter giving rise to such repair or maintenance
obligation will reasonably require more than 30 days to remedy and Landlord is
proceeding with due diligence to remedy such matter, then such 30 day period
will be extended for such additional time as may be necessary for Landlord to
complete such repairs or maintenance.  Notwithstanding the preceding sentence,
in the case of an emergency which poses an imminent threat of death, injury, or
severe damage to persons or property, the required notice from Tenant may be
provided orally rather than in writing and for such shorter period of time
(i.e., less than 30 days) as Tenant, in the exercise of its reasonable judgment
deems appropriate under the exigent circumstances (however, at a minimum, Tenant
shall at least contact Landlord telephonically prior to commencing such work so
that Landlord may, at its election, make arrangements to handle such emergency
itself).   If Landlord fails to fulfill its repair and maintenance obligations
under this Paragraph, and as a result thereof Tenant exercises the foregoing
right to correct such matter, then Landlord shall reimburse Tenant for the
reasonable third-party costs incurred by Tenant to complete such repairs and/or
maintenance within 30 days after receipt of Tenant’s written demand therefor,
together with copies of the paid invoices evidencing the costs so incurred.  
Any such repairs or maintenance performed by Tenant, as permitted herein, must
be performed in a good and workmanlike manner by licensed contractors.  Under no
circumstances may Tenant offset

- 16 –

 

 

--------------------------------------------------------------------------------

 

any amount it is owed by Landlord pursuant to this Paragraph (or otherwise)
against any Rent obligation under this Lease.

 

11.Parking.  

 

11.1.General Parking Rights.   Subject to the remaining provisions of this
Paragraph 11, Landlord grants to Tenant (for the benefit of Tenant and Tenant’s
Invitees) the right to the non-exclusive use of the unreserved parking area
within the boundaries of and serving the Project (the “Parking Area”).  Tenant's
use of the Parking Area shall be subject to such rules as Landlord may, in its
sole discretion, adopt from time to time with respect to the Parking Area,
including without limitation (i) rules providing for the payment of charges or
fees by users of the Parking Area , and in such event the charges or fees shall
be deemed Additional Rent, (ii) rules limiting tenants of the Project
(including, without limitation, Tenant) to the use of, or excluding the use of,
certain parking spaces or certain portions of the Parking Area, in order to
maintain the availability of accessible parking spaces for clients, guests, and
invitees of tenants of the Project,  and (iii) rules limiting tenants of the
Project (including without limitation Tenant), and their employees, to the use
of a restricted number of parking spaces or a restricted area. If Tenant, or any
of Tenant's employees, fails to comply with any such rules or requirement (such
as, by way of example, parking in areas designated as visitor parking only),
then Landlord will have the right to either have such vehicles towed from the
Project at Tenant's expense, or to charge Tenant $100.00 per day per car for any
cars which are parked in violation of such requirements. Furthermore, Landlord
shall have the right to immobilize such improperly parked vehicles by use of a
"boot" or other device. Notwithstanding anything to the contrary in this
Paragraph, Landlord may, at its election, construct improvements upon or
otherwise alter in any manner the Parking Area, provided that Landlord makes
parking available to Tenant elsewhere within the Project (or within a reasonable
distance from the Premises that is equal to or greater than the applicable ratio
described in Paragraph 11.2. below.   Landlord reserves the right to grant
certain tenants in the Project the exclusive right to park in specified areas of
the Parking Area, to the exclusion of all other tenants.  Tenant acknowledges
that the exercise of the rights reserved to Landlord under this Paragraph may
result in a decrease in the number of parking spaces available to Tenant and
Tenant's Invitees, and no such decrease shall affect Tenant's obligations under
this Paragraph or entitle Tenant to any abatement of Rent, provided the
applicable parking ratio described in Paragraph 11.2. below, is maintained or
exceeded.

 

11.2.Parking Ratios.   As of the Rent Commencement Date (and subject to
temporary interruptions in connection with Landlord’s continued development of
the Project, as provided below), the parking ratio within the Project applicable
to Tenant will be four spaces per 1,000 Usable Square Feet (“USF”) of space
within the Premises.   The foregoing (4:1,000 USF) parking ratio includes all
spaces within the Project, including covered, uncovered, handicap, and visitor
parking spaces.   Such parking shall be provided on a free and unassigned basis
(i.e., first come, first served).

 

12.Signs.

 

12.1.General Signage Conditions.  Landlord may at any time change the name of
either or both of the Building and/or the Project and install, affix, and
maintain all signs on the exterior and interior of the Building and other
buildings within the Project as Landlord may, in Landlord’s sole discretion,
desire.   Tenant shall not have or acquire any property right or interest in the
name of the Building or the Project.   Subject to Tenant’s signage rights under
Paragraph 12.2. below.  Tenant may not place, construct, or maintain any sign,
advertisement, awning, banner, or other exterior decoration (collectively,
“sign”) inside or outside the Premises which is visible from the exterior of the
Premises, or on the Building or any other portion of the Project, without
Landlord's prior written consent.  Any sign that Tenant is permitted by Landlord
to place, construct, or maintain in the Premises or on the Building or the
Project (including pursuant to Paragraph 12.2. below) must comply with
Landlord's sign criteria applicable to the Project, including, without
limitation, criteria relating to size, color, shape, graphics, and location
(collectively, the “Sign Criteria”), and shall comply with all applicable laws,
ordinances, CC&R’s (or similar recorded instruments), rules, or regulations, and
Tenant shall obtain any approvals required by such laws, ordinances, CC&R’s (or
similar recorded instruments), rules, and regulations.  Landlord makes no
representation or warranty with respect to Tenant's ability to obtain any such
approval.  Tenant shall, at Tenant's sole cost, make any changes to any sign,
whether in the Premises or on the Building, as required by any new or revised
applicable laws, ordinances, rules, or regulations or any changes in the Project
Sign Criteria.   Tenant shall, additionally, maintain, repair, and replace all
of Tenant’s signs (including, specifically, those installed pursuant to
Paragraph 12.2. below) in first class condition.   Nothing contained in this
Paragraph 12 will limit the Landlord’s right to grant signage rights to other
tenants of the Building, or to affect the signage rights of any tenant of the
Building.

 

- 17 –

 

 

--------------------------------------------------------------------------------

 

12.2.Tenant's Individual Signage Rights.  Subject to compliance with the
requirements of Paragraph 12.1, above, Tenant is hereby granted the following
signage rights in/on the Building and at the Project.

 

12.2.1.Directory/Suite Signage. The Tenant will be provided, at Landlord’s
expense, with both a Project-standard lobby directory sign and suite signage.
Tenant shall be entitled to be listed on such signs, subject to prior approval
of the Tenant’s graphics by Landlord, if applicable.

 

13.Rules, Regulations, and Covenants.  Tenant shall observe (and shall cause
Tenant's Invitees to observe) faithfully and comply strictly with any rules and
regulations which Landlord may from time to time adopt for the Project (and
provide Tenant with a copy of), as well as any recorded easement agreements,
maintenance agreements, CC&R’s or like instruments affecting the Building and/or
the Project, whether now existing or hereafter adopted or amended from time to
time (all of the foregoing, collectively, “Rules”).  Landlord has no duty or
obligation to enforce any Rule against any other tenant, and Landlord will not
be liable to Tenant for violation of any Rule by any other tenant, or any other
tenant's agents, employees, officers, independent contractors, customers,
invitees, visitors, or licensees.  Tenant acknowledges that Landlord reserves
the right, from time to time, to enter into leases or other agreements by which
Landlord agrees to restrict the use of all or any portion of the Project
(including the Premises) from certain uses.  All such leases and other
agreements, whether now existing or entered into in the future, shall be binding
upon Tenant and in no event shall Tenant utilize the Premises for any use so
prohibited; provided, however, no such restriction may prevent Tenant from using
the Premises for the Permitted Use.

 

14.Early Access/Insurance.  If prior to the Rent Commencement Date Tenant is
planning to (and permitted by Landlord to-see attached Exhibit “C”) make any
Alterations (as defined below) to the Premises , perform any of the Tenant's
Work, or install any of Tenant’s personal property, then in addition to
complying with the provisions of attached Exhibit “C”, (i) Tenant shall, at
Tenant's sole cost, prior to first entering onto the Project, obtain and
thereafter at all times maintain (a) ”Builder's Risk” or “Course of
Construction” insurance with respect to any actual construction work, and (b)
all of the insurance to be maintained by Tenant during the Term, and (ii) the
Term, and all obligations of Tenant under the provisions of this Lease other
than those relating to the obligation to pay Rent, shall be operative.  Any work
pursuant to this Paragraph shall be subject to all of the provisions of
Paragraph 22, below.  Nothing in this Paragraph shall be construed as granting
permission to Tenant to enter the Premises, or to make any Alterations, prior to
the Lease Commencement Date and no such right shall exist unless specified in
Exhibit “C” or agreed to by Landlord in its sole discretion.

 

15.Tenant’s Liability Insurance.  Tenant shall maintain, at Tenant's sole cost
and expense,  Commercial General Liability Insurance covering the insured
against (i) any and all Claims (as defined below) of bodily injury, personal
injury and property damage (including loss of use thereof) arising out of or
connection with Tenant's use, occupancy and operations within the Premises and
Building, and (ii) all contractual liabilities under this Lease, including,
without limitation, indemnity provisions contained herein, for limits of
liability of $1,000,000 per occurrence and $2,000,000 annual aggregate with such
aggregate limit shall apply combined to each location and may be met with
primary and excess liability policy along with an umbrella policy of $2,000,000
per occurrence and $2,000,000 aggregate for all premises combined.

 

16.Tenant’s Property Damage Insurance.   Tenant shall maintain, at Tenant’s sole
cost and expense, Physical Damage Insurance covering (i) all office furniture,
business and trade fixtures, office equipment, free-standing cabinet work,
movable partitions, merchandise and all other items of Tenant's property on the
Premises installed by, for, or at the expense of Tenant, (ii) all Tenant
improvements (installed and/or constructed per Exhibit “C” attached hereto), and
any other improvements which exist in the Premises as of the Commencement Date
(excluding the base building structure and building systems), and (iii) all
other improvements, Alterations, Personal Property and additions to the
Premises.  Such insurance shall be written on specified perils of physical loss
or damage basis, for the full replacement cost value, new without deduction for
depreciation of the covered items and shall include coverage for damage or other
loss caused by fire or other peril including, but not limited to, vandalism and
malicious mischief, theft, coverage with respect to increased costs due to
building ordinances. Such “full replacement cost value” shall be determined by
the insurance company issuing such policy at the time the policy is initially
obtained.  Not more frequently than once every two years, either Landlord or
Tenant may, at its election, notify the other that it elects to have the
replacement cost value re-determined by an insurance company.  Such
redetermination shall be made promptly and in accordance with the rules and
practices of the Board of Fire Underwriters, or a like board recognized and
generally accepted by the insurance company, and Landlord and Tenant shall be
promptly notified of the results by the company.  Such policy shall be promptly
adjusted according to such redetermination

- 18 –

 

 

--------------------------------------------------------------------------------

 

 

17.Tenant’s Additional Insurance.   In addition to the foregoing coverages,
Tenant shall maintain, at Tenant’s sole cost and expense:

 

17.1 Workers’ compensation insurance in an amount not less than the statutory
limits in the state in which the Project is located;

 

17.2 Employer's Liability with limits of at least $1,000,000 bodily injury by
disease – policy limit, $1,000,000 bodily injury by disease – each employee and
$1,000,000 bodily injury by accident – each accident for the protection of its
employees or other similar insurance pursuant to all applicable laws;

 

17.3.Business Interruption Insurance in amounts sufficient to reimburse Tenant
(over a 12 month period) for direct or indirect loss of earnings attributable to
all perils commonly insured against by prudent tenants or attributable to
prevention of access to the Premises or to the Project as a result of such
perils, including, without limitation, reimbursement for payment of rental and
all other monetary obligations required herein;

 

17.4.Automobile Liability with a combined single limit of $1,000,000 per
occurrence covering the operation, ownership, maintenance, and use of owned (if
any), non-owned, and hired automobiles, bodily injury and property damage, as
aforesaid; and

 

17.5.In the event Tenant distributes, sells and/or manufactures liquor on the
Premises, Tenant shall maintain liquor liability with limits of $2,000,000 each
claim and $2,000,000 annual aggregate, such requirement may be met with primary
and excess liability policy. Notwithstanding anything in the Lease, should
Tenant maintain liquor on Premises for consumption, Tenant, at a minimum, shall
maintain dram shop coverage with limits of $2,000,000.  Coverage shall be on a
per occurrence form.  Notwithstanding the foregoing, in no event shall Tenant be
permitted to distribute, sell or manufacture liquor on the Premises without
Landlord’s prior written consent, which may be withheld by Landlord in its sole
and absolute discretion.

 

18.Form of Tenant’s Insurance Policies.  The minimum limits of policies of
insurance required of Tenant under this Lease shall in no event limit the
liability of Tenant under this Lease.  Such insurance (i) shall name Landlord,
American Assets Trust, Inc. and American Assets Trust, LP. and any other party
with an insurable interest in the Project which the Landlord so specifies by
written notice to Tenant, as an additional insured, including Landlord's
managing agent, American Assets Trust Management, LLC, as such agent may be
changed from time to time; (ii) shall cover the liability assumed by Tenant
under the indemnification provisions of this Lease; (iii) shall consist of
"occurrence" based coverage, without provision for subsequent conversion to
"claims" based coverage; (iv) shall be issued by an insurance company having a
rating of not less than A XV in Best's Insurance Guide or which is otherwise
acceptable to Landlord and authorized to do business in the state in which the
Project is located; (v)  shall be primary insurance and non-contributing with
respect to all Claims thereunder and any policies carried by Landlord and that
any coverage carried by Landlord shall be excess insurance; (vi) be in form and
content reasonably acceptable to Landlord; and (vii) shall provide that said
insurance shall not be canceled or modified  in coverage unless 30 days' prior
notice shall have been given to Landlord, and (viii) shall not provide for a
deductible or co-insurance provision in excess of $10,000.  Tenant shall deliver
said policy or policies or certificates and applicable endorsements thereof or
reasonable evidence that such insurance is in place to Landlord on or before the
Commencement Date.  In the event Tenant shall fail to procure such insurance, or
to deliver such policies or certificate and applicable endorsements, Landlord
may, at its option upon 5 business days' notice to Tenant, procure such policies
for the account of Tenant unless Tenant provides same within such 5 day period,
and the cost thereof shall be paid to Landlord within 5 days after delivery to
Tenant of bills therefore.  Tenant shall, at least 30 days prior to the
expiration of each such policy, furnish Landlord with a renewal certificate and
applicable endorsement of or "binder" extending such policy.   Not more
frequently than once every year, if in the opinion of Landlord the amount or
scope of such insurance at that time is not adequate, Tenant shall increase such
insurance as reasonably required by Landlord.

 

19.Waiver of Subrogation.  Landlord and Tenant release each other, Tenant's
Invitees, Landlord's guests, invitees, customers and licensees (collectively,
"Landlord's Invitees") and Landlord’s agents, affiliates, officers, directors
and employees from all claims for damage, loss, or injury to the Project, to
Tenant's Personal Property, and to the fixtures and Alterations of either
Landlord or Tenant in or on the Project to the extent such damage, loss or
injury is covered by any insurance policies carried by Landlord and Tenant and
in force at the time of such damage, or which would have been covered by
insurance policies required by this Lease to be carried by Tenant, but which
Tenant failed to carry.  Subject to the remaining provisions of this Paragraph,
Landlord and Tenant shall each cause all insurance policies obtained by it
pursuant to this Lease

- 19 –

 

 

--------------------------------------------------------------------------------

 

to provide that the insurance company waives all right of recovery by way of
subrogation against Landlord, American Assets Trust, Inc., American Assets
Trust, L.P., American Assets Trust Management, LLC, and Landlord’s agents,
employees and representatives and Tenant in connection with any damage, loss, or
injury covered by such policy.  If any such policy cannot be obtained with a
waiver of subrogation, or is obtainable only by the payment of an additional
premium charge above that charged by insurance companies issuing policies
without waiver of subrogation endorsements, the party undertaking to obtain such
policy (the "Undertaking Party") shall so notify the other party (the "Notified
Party").  The Notified Party shall, within ten days after the giving of such
notice, either obtain such policy from a company that is reasonably satisfactory
to the Undertaking Party and that will issue such policy with a waiver of
subrogation endorsement, or agree to pay the additional premium if such policy
is obtainable at additional cost.  If such policy cannot be obtained with a
waiver of subrogation endorsement or the Notified Party refuses to pay such
additional premium, then the Undertaking Party shall not be required to obtain a
waiver of subrogation endorsement with respect to such policy.  Notwithstanding
the foregoing, if any claim to which the foregoing release by Landlord and
waiver of subrogation provision would apply is for an amount which is less than
Landlord’s applicable deductible, and Landlord elects not to submit such claim
to its insurer, then the provisions of the foregoing release by Landlord shall
not be applicable.

 

20.Landlord's Insurance.  Landlord may, at its election, maintain any of the
following insurance, and any other insurance deemed appropriate or necessary, in
Landlord’s sole discretion, in such amounts and with such limits as Landlord
shall determine in its reasonable discretion:  (i) Public liability and property
damage insurance, and products liability insurance; (ii) Fire and extended
coverage and special form insurance, coverage with respect to increased costs
due to building ordinances, demolition coverage, and sprinkler leakage coverage;
(iii) boiler and machinery insurance; (iv) fidelity insurance; (v) Plate‑glass
insurance; (vi) earthquake insurance; (vii) terrorism insurance, (viii) flood
insurance; (ix) rental interruption and/or business interruption insurance; and
(x) pollution legal liability insurance.  The premiums, costs, expenses, and
deductibles (or similar costs or charges) of and/or with respect to any such
insurance (all of the preceding, collectively, "Insurance Expenses") shall be
included in Operating Expenses. Any such coverage may be part of an umbrella or
blanket policy, whereupon the premiums, costs, and expenses hereof will be
reasonably apportioned between the Building and the other properties so included
under such policy(ies).

 

21.Personal Property Taxes.   Tenant shall pay before delinquency all taxes,
assessments, license fees, and other charges that are levied or assessed
against, or based upon the value of, Tenant’s personal property installed or
located in or on the Premises including without limitation trade fixtures,
furnishings, equipment, Alterations, and inventory (collectively, “Tenant’s
Personal Property”).   On written demand by Landlord, Tenant shall furnish
Landlord with satisfactory evidence of such payments.   If any such taxes,
assessments, license fees, and/or other charges are levied against Landlord or
Landlord’s property, or if the assessed value of the Premises is increased by
the inclusion of a value placed on Tenant’s Personal Property, and if Landlord
pays such taxes, assessments, license fees, and/or other charges or any taxes
based on the increased assessments caused by Tenant’s Personal Property, then
Tenant, on demand, shall immediately reimburse Landlord, as Additional Rent, for
the sum of such taxes, assessments, license fees, and/or other charges so levied
against Landlord, or the proportion of taxes resulting from such increase in
Landlord’s assessment.   Landlord may, at its election, pay such taxes,
assessments, license fees, and/or other charges or such proportion, and receive
such reimbursement, regardless of the validity of the levy.

 

22.Alterations.  Tenant shall not make any alterations, improvements, additions,
installations, or changes of any nature in or to the Premises (any of the
preceding, “Alterations”) unless Tenant first obtains Landlord’s written consent
to such Alteration and otherwise complies with the provisions of this Paragraph
22; provided, however, no such consent will be required in connection with any
Minor Alterations (as defined below).  

 

22.1.Request for Consent.   At least 15 days prior to making any Alterations,
Tenant shall submit to Landlord, in written form, proposed detailed plans of
such Alterations, which plans must (i) in the case of a Minor Alterations, be in
sufficient detail to, among other things, provide Landlord with reasonable
evidence that such Alterations are of a nature that Landlord’s consent is not
required, and (ii) in the case of any other Alterations, in sufficient detail to
allow Landlord and its consultants to fully evaluate the proposed Alterations
and their affect upon the Premises and the Project.  Landlord will not
unreasonably withhold, condition, or delay its consent to any Alterations for
which consent is required; except that, in the case of exterior Alterations or
Alterations which will be visible from outside the Premises or which will affect
any structural components of the Project, Landlord shall have the right to grant
or withhold its consent in the exercise of its sole discretion.  In addition to
the foregoing requirements, if the proposed Alteration requires approval by or
notice to the lessor of a ground or underlying lease or the holder

- 20 –

 

 

--------------------------------------------------------------------------------

 

of a deed of trust encumbering the Project, no Alteration shall be commenced
until such approval has been received, or such notice has been given, as the
case may be, and all applicable conditions and provisions of said superior lease
or deed of trust with respect to the proposed Alteration or Alterations have
been met or complied with at Tenant’s expense; and Landlord, if it approves the
Alteration, will request such approval or give such notice expeditiously, as the
case may be, and thereafter diligently pursue obtaining such approval.

 

22.2.Minor Alterations.   Notwithstanding anything to the contrary contained
herein, minor, interior cosmetic Alterations such as painting, wall papering,
carpeting or hanging pictures or moving furniture and temporary partitions or
cubicles (the aggregate cost of which will not exceed $10,000.00, and which
Alterations will not be visible from outside the Premises or affect any
structural components of the Project) will not require Landlord’s prior consent
so long as (i) Tenant notifies Landlord in accordance with Paragraph 22.1(i) and
(ii) Tenant complies with all reasonable conditions which may be imposed by
Landlord including, but not limited to, the requirements of Paragraph 22.3
below, Landlord’s selection of specific contractors or construction techniques
and the requirements of the attached Exhibit “C.”  Any Alterations meeting the
foregoing requirements to avoid the necessity of obtaining Landlord’s consent
are referred to herein as a “Minor Alterations”).

 

22.3.Additional Requirements.   Tenant shall, prior to the commencement of any
Alterations, and at Tenant's sole cost, (i) acquire (and deliver to Landlord a
copy of) any required permit from the appropriate governmental agencies to make
such Alterations (any conditions of which permit Tenant shall comply with, at
Tenant’s sole cost, in a prompt and expeditious manner), (ii) provide Landlord
with ten business days’ prior written notice of the date the installation of the
such Alterations is to commence, so that Landlord can post and record an
appropriate notice of non-responsibility, (iii) pay Landlord the reasonable
costs and expenses of Landlord for architectural, engineering, or other
consultants which reasonably may be incurred by Landlord in determining whether
to approve any such Alterations (excluding Minor Alterations), and (iv) if
applicable, obtain (and deliver to Landlord proof of) reasonably adequate
workers compensation insurance with respect to any of Tenant’s employees
installing or involved with such Alterations (which insurance Tenant shall
maintain on an occurrence basis in force until completion of the Alterations).  
In addition, Tenant shall comply with all reasonable conditions which may be
imposed by Landlord relative to such Alterations including, but not limited to,
(v) Landlord’s selection of specific contractors or construction techniques and
(2) the requirements of the attached Exhibit “C” applicable to Tenant’s Work.
Notwithstanding anything to the contrary contained in this Paragraph 22.3, in no
event may Tenant remove any ceiling tiles or ceiling gridwork or lighting
without Landlord's prior consent, and any such consent may be conditioned upon
requiring Tenant to post a deposit to cover the cost of restoring the Premises
to their prior condition upon termination of the Term and to secure Tenant's
obligation to so restore the Premises.

 

22.4.Ownership of Alterations.   All Alterations shall, upon the Expiration Date
of this Lease, become the property of Landlord and shall remain on and be
surrendered with the Premises on the Expiration Date; except that, Landlord may,
at its election, require Tenant to remove any or all of the Alterations,
provided that Landlord notifies Tenant in writing prior to commencement of the
Alterations.   If Landlord so elects to have the Alterations removed, Tenant
shall, at its sole cost, on or before the Expiration Date, repair and restore
the Premises to the condition of the Premises prior to the installation of the
Alterations which are to be removed.  Tenant shall pay all costs for Alterations
and other construction done or caused to be done by Tenant and Tenant shall keep
the Premises free and clear of all mechanics’ and materialmen’s liens resulting
from or relating to any Alterations or other construction.   Tenant may, at its
election, contest the correctness or validity of any such lien provided that (a)
within 20 days after written demand by Landlord, Tenant procures and records a
lien release bond, issued by a corporation satisfactory to Landlord and
authorized to issue surety bonds in California, in an amount equal to 125% of
the amount of the claim of lien, which bond meets the requirements of California
Civil Code Section 8424 or any successor statute, and (b) Landlord may, at its
election, require Tenant to pay Landlord’s attorneys’ fees and costs incurred in
participating in such an action.

22.5.Control over Tenant’s Wi-Fi Use.

(a)Wi-Fi. Tenant shall have the right to install, at its sole cost and expense,
a wireless intranet, Internet, and communications network (also known as
“Wi-Fi”) utilizing IEEE 802.XX protocols within the Premises for the use of
Tenant and its employees  (the “Network”) subject to the provisions of this
Paragraph 22.5 and the other provisions of Paragraph 22.  All telecommunications
service providers shall be subject to Landlord’s prior written approval.

(b)No solicitation. Tenant shall not solicit, suffer, or permit other tenants or
occupants of the Building to use the Network or any other communications
service, including,

- 21 –

 

 

--------------------------------------------------------------------------------

 

without limitation, any wired or wireless Internet service that passes through,
is transmitted through, or emanates from the Premises.

(c)Interference. Tenant agrees that the Network, Tenant’s communications
equipment and the communications equipment of Tenant’s service providers located
in or about the Premises or installed in the Building to service the Premises
including, without limitation, any antennas, switches, or other equipment
(collectively, “Tenant’s Communications Equipment”) shall be of a type and, if
applicable, a frequency that will not cause radio frequency, electromagnetic, or
other interference to any other party or any equipment of any other party
including, without limitation, Landlord, other tenants, or occupants of the
Building, Landlord reserves the right to cause Tenant to operate on a channel or
frequency band that Landlord selects, in its sole discretion.  In the event that
Tenant’s Communications Equipment causes or is believed by Landlord to cause any
such interference, upon receipt of notice from Landlord of such interference,
Tenant will promptly take all steps necessary to correct and eliminate the
interference. If the interference is not eliminated within 24 hours (or a
shorter period if Landlord believes a shorter period to be appropriate) then,
upon notice from Landlord, Tenant shall use other channels or frequencies as
determined solely by Landlord, or, at Landlord’s election, shut down the
Tenant’s Communications Equipment pending resolution of the interference (with
the exception of intermittent testing upon prior notice to, and with the prior
approval of, Landlord).  Landlord shall have no obligation or liability with
respect to any interruption, curtailment or discontinuance of telecommunications
services.

(d)Maintenance. Tenant shall maintain Tenant’s Telecommunications Equipment in
good order and repair at its sole cost and expense.

(e)Acknowledgment. Tenant acknowledges that Landlord has granted and/or may
grant lease rights, licenses, and other rights to other tenants and/or occupants
of the Building and to telecommunications service providers.

 

23.Surrender of Premises and Holding Over.  

 

23.1.Surrender.  On the Expiration Date, Tenant shall surrender to Landlord the
Premises and all Alterations (except for Alterations that Tenant is obligated to
remove as expressly set forth above) in a first class and clean condition, less
any normal wear and tear, free of trash and debris including cleaning of all
flooring; all walls shall be patched and painted; all signage installed by
Tenant on any portion of the Buildings or Project shall be removed and the
surfaces repaired, including restoration of the signage mounting surfaces to
their pre-existing condition; all sign circuits, electrical circuits, and
lighting fixtures shall be in good operating condition; all roof penetrations
arising from Tenant’s occupancy of the Premises shall be in a watertight
condition; and all doors, windows, locks, and hardware shall be in operable
condition upon the termination of this Lease.   Tenant shall additionally, as of
the Expiration Date, remove all of Tenant's Personal Property and perform all
repairs and restoration required by the removal of any Alterations or Tenant's
Personal Property, and Tenant shall surrender to Landlord all keys to the
Premises (including without limitation any keys to any exterior or interior
doors).  Landlord may elect to retain or dispose of in any manner any
Alterations or Tenant's Personal Property that Tenant does not remove from the
Premises on the Expiration Date as required by this Lease by giving written
notice to Tenant.  Any such Alterations or Tenant's Personal Property that
Landlord elects to retain or dispose of shall immediately upon notice to Tenant
vest in Landlord.  Tenant waives all claims against Landlord for any damage to
Tenant resulting from Landlord's retention or disposition of any such
Alterations or Tenant's Personal Property.  Tenant will be liable to Landlord
for Landlord's costs for storing, removing (including related restoration work),
or disposing of any such Alterations or Tenant's Personal Property.  If Tenant
fails to surrender the Premises to Landlord on the Expiration Date in the
condition required by this Paragraph, Tenant shall indemnify, defend, and hold
Landlord harmless from and against all liabilities, damages, losses, costs,
expenses, attorneys' fees and claims resulting from such failure, including
without limitation any claim for damages made by a succeeding tenant.  

 

23.2.Holding Over.  If Tenant, with Landlord's consent, remains in possession of
the Premises after the Expiration Date, such possession by Tenant shall be
deemed to be a month‑to‑month tenancy terminable on 30‑days' written notice
given at any time by Landlord or Tenant.  During any such month‑to‑month
tenancy, or any other holdover tenancy which is without Landlord's consent,
Tenant shall pay, as Basic Monthly Rent, 150% of the Basic Monthly Rent in
effect immediately prior to the Expiration Date; which rental amount Tenant
acknowledges is fair and reasonable under all of the facts and circumstances
existing as of the date of this Lease. All provisions of this Lease except for
those pertaining to Term shall apply to any such tenancy. If Tenant holds over
after the Expiration Date without the express written consent of Landlord,
Tenant shall become a tenant at sufferance only, at a rental rate equal to 175%
of the Basic Monthly Rent and Additional Rent in effect immediately prior to
expiration of the Term (prorated

- 22 –

 

 

--------------------------------------------------------------------------------

 

on a daily basis), and otherwise subject to the terms, provisions, and
conditions herein specified, so far as applicable.  Acceptance by Landlord of
rent after such expiration or earlier termination shall not constitute consent
to a holdover tenancy hereunder or result in a renewal. The foregoing provisions
this Paragraph 23.2 are in addition to, and do not affect, Landlord's right of
re-entry or any rights of Landlord hereunder or as otherwise provided by law.
Landlord expressly reserves the right to require Tenant to surrender possession
of the Premises to Landlord as provided in this Lease upon expiration or other
termination of this Lease.  The provisions of this Paragraph 23.2 shall not be
considered to limit or constitute a waiver of any other rights or remedies of
Landlord provided in this Lease or at law.  In addition to the foregoing, if
Tenant fails to surrender the Premises to Landlord on the Expiration Date in the
condition required by Paragraph 23.1, above, Tenant shall indemnify, defend, and
hold harmless Landlord from and against all actions, demands, liabilities,
damages, losses, costs, expenses, attorneys’ fees, and claims resulting from
such failure, including, without limitation, any claim for damages made by a
succeeding tenant.

 

24.Default.  The occurrence of any of the following shall constitute a material
default and breach of this Lease by Tenant (each an “Event of Default”):

 

24.1.The abandonment (as defined in the California Civil Code 1951.3) of the
Premises by Tenant.

 

24.2.Tenant's failure to make any payment of Rent (including late charges) as
and when due.  No grace period prior to the imposition of a late charge pursuant
to Paragraph 26 below, shall extend the date when such Rent is due and payable,
and Tenant shall be in default under this Lease if such payment is not timely
made.  In the case of Basic Monthly Rent, payments must be received on or before
the first day of each calendar month, and Tenant shall be in default if such
Rent is not paid by such date.

  

24.3.Tenant’s failure to timely deliver an estoppel certificate to Landlord in
accordance with the provisions of Paragraph 41, below, or to timely deliver a
subordination, non-disturbance, and attornment agreement in accordance with the
provisions of Paragraph 40, below.

 

24.4.Tenant’s failure to restore the Security Deposit pursuant to Paragraph 6,
above, within ten days after written notice from Landlord demanding such
restoration; provided, however, that any such notice shall be in lieu of, and
not in addition to, any notice required under applicable unlawful detainer
statutes.

 

24.5.Tenant is in default beyond any notice and cure period under any other
lease or agreement with Landlord at the Building or Project.

 

24.6.Tenant's failure to observe or perform any of the provisions of this Lease
to be observed or performed by Tenant, other than described in the preceding six
paragraphs, where such failure shall continue for a period of ten days after
written notice of such failure from Landlord to Tenant; provided, however, that
any such notice shall be in lieu of, and not in addition to, any notice required
under applicable unlawful detainer statutes; and provided further, that if the
nature of Tenant's default is such that more than ten days are reasonably
required for its cure, then Tenant shall not be deemed to be in default if
Tenant commenced such cure within such ten day period and thereafter diligently
prosecutes such cure to completion within 60 days after Landlord's written
notice.   Such written notice will be deemed to satisfy the statutory notice
requirements of applicable unlawful detainer statutes and will be in lieu
thereof (and not in addition thereto).   Tenant acknowledges that Landlord only
agreed to the inclusion of such notice requirement on the condition that such
notice would constitute the legally required notice following a default and
Tenant waives any claim, counterclaim, or defense to any action relating to an
unlawful detainer on the basis that such notice, was insufficient to meet such
statutory notice requirement or was in any other manner defective, and Tenant
agrees that it will be estopped from raising any such argument in any action by
Landlord.

 

24.7.Tenant's failure to pay its debts (other than under this Lease) as they
become due.  For purposes of this Paragraph, a debt shall be deemed overdue when
the earliest of the following occurs:  (i) 30 days from the date a statement for
such debt is rendered; (ii) the date on which any action or proceeding for such
debt is commenced; or (iii) the date on which a formal notice of default or
demand is sent.

 

24.8.Tenant's failure to deliver to Landlord, within ten days after Landlord's
written request, any publically available financial statement of Tenant
(including without limitation a current annual balance sheet of Tenant)
reasonably requested by Landlord, or if any publically available financial
statement given to Landlord by Tenant, or by any assignee, subtenant, or
guarantor of Tenant, is materially false or evidences that Tenant's net worth is
negative, and

- 23 –

 

 

--------------------------------------------------------------------------------

 

Tenant fails to furnish to Landlord, within ten days after written notice from
Landlord to Tenant, with cash as an additional security deposit in an amount
equal to the aggregate Rental payable under this Lease for the six full calendar
months immediately following such notice.

 

24.9.The making by Tenant of any general arrangement or assignment for the
benefit of creditors; Tenant's becoming bankrupt, insolvent or a “debtor” as
defined in 11 U.S.C. Section 101, or any successor statute (unless, in the case
of a petition filed against Tenant, such petition is dismissed within 60 days
after its original filing); the institution of proceedings under the bankruptcy
or similar laws in which Tenant is the debtor or bankrupt; the appointing of a
trustee or receiver to take possession of substantially all of Tenant's assets
located at the Premises or of Tenant's interest in this Lease (unless possession
is restored to Tenant within 60 days after such taking); the attachment,
execution, or judicial seizure of substantially all of Tenant's assets located
at the Premises or Tenant's interest in this Lease (unless such attachment,
execution, or judicial seizure is discharged within 60 days after such
attachment, execution, or judicial seizure); or, if Tenant is a partnership or
consists of more than one person or entity, any partners of the partnership or
any such other person or entity becoming bankrupt or insolvent or making a
general arrangement or assignment for the benefit of creditors.

 

Notwithstanding the foregoing, if (i) Tenant commits two similar defaults during
any 12-month period or less, (ii) Tenant receives notices of default on each
separate occasion, and (iii) each such default could have been cured within a
24-hour period from the date Tenant received notice of such default, then, as to
any further, similar default that thereafter occurs during the same 12-month
period.  Landlord may treat such default as an Event of Default and exercise its
remedies under Paragraph 25, below, without giving Tenant any further notice of
default or opportunity to cure.

 

25.Landlord's Remedies.  Landlord shall have the following remedies if Tenant
commits an Event of Default under this Lease. These remedies are not exclusive,
but are cumulative and in addition to any remedies provided elsewhere in this
Lease or now or later allowed by law.

 

25.1.Continuation of Lease.  No act by Landlord shall terminate Tenant's right
to possession unless Landlord notifies Tenant in writing that Landlord elects to
terminate Tenant's right to possession.  As long as Landlord does not terminate
Tenant's right to possession, Landlord may (i) continue this Lease in effect,
(ii) continue to collect Rent when due and enforce all the other provisions of
this Lease, and (iii) enter the Premises and relet them, or any part of them, to
third parties for Tenant's account, for a period shorter or longer than the
remaining Term of this Lease.  Tenant shall immediately pay to Landlord all
costs Landlord incurs in such reletting, including, without limitation, brokers'
commissions, attorneys' fees, advertising costs, and expenses of remodeling the
Premises for such reletting.  The parties agree that Landlord is to have the
remedy described in California Civil Code Section 1951.4 (which effectively
provides that a lessor may continue a lease in effect after the lessee’s breach
and recover rent as it becomes due), and the Tenant hereby acknowledges that
this Lease meets the requirements of such statutory provision and that Tenant’s
rights to sublet or assign hereunder are subject only to reasonable limitations.

 

25.2.Rent from Reletting.  If Landlord elects to relet all or any portion of the
Premises as permitted above, rent that Landlord receives from such reletting
shall be applied to the payment of, in the following order and priority, (i) any
indebtedness from Tenant to Landlord other than Rent due from Tenant, (ii) all
costs incurred by Landlord in such reletting, and (iii) Rent due and unpaid
under this Lease.  After applying such payments as referred to above, any sum
remaining from the rent Landlord receives from such reletting shall be held by
Landlord and applied in payment of future Rent as it becomes due under this
Lease.  In no event shall Tenant be entitled to any excess rent received by
Landlord unless and until all obligations of Tenant under this Lease, including
all future obligations, are satisfied in full.

 

25.3.Termination of Tenant's Right to Possession.  Landlord may terminate
Tenant's right to possession of the Premises at any time, by notifying Tenant in
writing that Landlord elects to terminate Tenant's right to possession.  Such
written notice will result in the immediate termination of this Lease upon the
date such right of possession is terminated.   Upon termination of this Lease,
Landlord has the right to recover from Tenant (i) the worth at the time of the
award of the unpaid Rent which had been earned at the time of such termination,
(ii) the worth at the time of the award of the amount by which the unpaid Rent
which would have been earned after such termination until the time of award
exceeds the amount of such loss of Rent that Tenant proves could have been
reasonably avoided, (iii) the worth at the time of the award of the amount by
which the unpaid Rent for the balance of the Term after the time of award (had
there been no such termination) exceeds the amount of such loss of Rent that
Tenant proves could be reasonably avoided, and (iv) any other amount necessary
to compensate Landlord for

- 24 –

 

 

--------------------------------------------------------------------------------

 

all detriment proximately caused by Tenant's failure to perform Tenant's
obligations under this Lease or in the ordinary course of things would be likely
to result therefrom.  The “worth at the time of the award” of the amounts
referred to in clauses (i) and (ii) above is to be computed by allowing interest
at the Default Rate.  The “worth at the time of the award” of the amount
referred to in clause (iii) above is to be computed by discounting such amount
at the discount rate of the Federal Reserve Bank of San Francisco at the time of
award plus one percent (1%).  If Landlord takes possession of the Premises
pursuant to the authority herein granted, then Landlord shall have the right to
keep in place and use all of the furniture, fixtures and equipment at the
Premises, including that which is owned by or leased to Tenant at all times
prior to any foreclosure thereon by Landlord or repossession thereof by any
lessor thereof or third party having a lien thereon.  Landlord shall also have
the right to remove from the Premises (without the necessity of obtaining a
distress warrant, writ of sequestration or other legal process and without being
liable for prosecution or any claim for damages therefor) all or any portion of
such furniture, fixtures, equipment and other property located thereon and place
the same in storage at any place within the county in which the Premises is
located or dispose of the same; and in such event, Tenant shall be liable to
Landlord for costs incurred by Landlord in connection with such removal,
storage, and/or disposal and shall indemnify and hold Landlord harmless from all
loss, damage, cost, expense, and liability in connection with such removal,
storage and/or disposal.  Landlord shall also have the right to relinquish
possession of all or any portion of such furniture, fixtures, equipment, and
other property to any person ("Claimant.”) claiming to be entitled to possession
thereof who presents to Landlord a copy of any instrument purporting to have
been executed by Tenant (or any predecessor of Tenant) granting Claimant the
right under various circumstances to take possession of such furniture,
fixtures, equipment or other property, without the necessity on the part of
Landlord to inquire into the authenticity of said instrument and without the
necessity of Landlord's making any investigation or inquiry as to the validity
of the factual or legal basis upon which Claimant purports to act; and Tenant
agrees to indemnify, defend and hold Landlord Parties  harmless from all cost,
expense, loss, damage, and liability incident to Landlord's relinquishment of
possession of all or any portion of such furniture, fixtures, equipment, or
other property to Claimant.  Should Tenant abandon the Premises and leave
property therein, Landlord may elect whether or not to accept the property,
liquidate said property and apply the proceeds against any sums due and owing by
Tenant, or to dispose of said property, and Tenant waives any claim to such
property after any such abandonment.  For purposes of the foregoing, Tenant
shall be deemed to have abandoned its interest in such property if the same is
not removed from the Premises by Tenant within ten days after Landlord's proper
demand that Tenant remove same, or within ten days after expiration or earlier
termination of this Lease, whichever first occurs.  Notwithstanding the
foregoing, Landlord shall also be entitled to exercise its rights pursuant to
California Civil Code Section 1980 et. seq. with respect to the disposition of
Tenant's personal property. The provisions of this Paragraph 25.3 shall
additionally apply at the time of Tenant's surrender of the Premises pursuant to
Paragraph 20.1.  The provisions hereof shall survive the termination of this
Lease.

 

25.4.Landlord's Right to Cure Default.  Landlord, at any time after Tenant
commits an Event of Default, may cure such Event of Default at Tenant's sole
cost.  If Landlord at any time, by reason of Tenant's default or breach, pays
any sum or does any act that requires the payment of any sum, such sum shall be
due immediately from Tenant to Landlord at the time such sum is paid, along with
a supervisory fee in the amount of ten percent of such amount so expended by
Landlord, and shall be deemed Additional Rent under this Lease.  If Tenant fails
to timely pay any amount due under this Paragraph within ten business days of
receipt of Landlord’s invoice for such costs, then (without curing such default)
interest at the Default Rate shall accrue (and be immediately payable) on such
overdue amount until it is paid.  

 

25.5.Enforcement Costs.  All costs and expenses incurred by Landlord in
connection with collecting any amounts and damages owing by Tenant pursuant to
the provisions of this Lease, or to enforce any provision of this Lease,
including reasonable attorneys' fees, whether or not any action is commenced by
Landlord, shall be paid by Tenant to Landlord upon demand.  If Tenant fails to
timely pay any amount due under this Paragraph, then (without curing such
default) interest at the Default Rate shall accrue (and be immediately payable)
on such overdue amounts until it is paid.

 

25.6.Independent Covenants.  If Landlord shall commence any proceeding for
nonpayment of Rent, or any other payment of any other kind to which Landlord may
be entitled, or which it may claim hereunder, Tenant will not interpose any
counterclaim or setoff of whatever nature or description, (other than compulsory
counterclaim) in such proceedings.  The parties hereto specifically agree that
Tenant's covenants to pay Rent or any other payments required of it hereunder
are independent of all other covenants and agreements herein contained and, as
such, among other things, Tenant shall have no offset rights against the Rent
payable hereunder by Tenant to Landlord.  The foregoing shall not be construed
as a waiver of Tenant's right to

- 25 –

 

 

--------------------------------------------------------------------------------

 

assert any such claim in a separate action brought by Tenant against Landlord
nor a waiver of any compulsory counterclaim under applicable Law.

 

26.Interest and Late Charges.  Late payment by Tenant to Landlord of Rent or
other charges will cause Landlord to incur costs not contemplated by this Lease,
the exact amount of which would be impracticable or extremely difficult to
fix.  Such costs include, without limitation, processing, collection and
accounting charges, and late charges that may be imposed on Landlord by the
terms of any deed of trust covering the Premises.  Therefore, if any Rent or
other charge (in the form of good funds) is not received by Landlord within ten
days of its due date, then, without any requirement for notice to Tenant, Tenant
shall owe and pay to Landlord an additional sum of ten percent  of such overdue
amount as a late charge.  Such late charge represents a fair and reasonable
estimate of the costs that Landlord will incur by reason of any late payment by
Tenant, and therefore this Paragraph is reasonable under the circumstances
existing at the time this Lease is made.  Acceptance of such late charge by
Landlord shall not constitute a waiver or cure of Tenant's default with respect
to such overdue amount, nor prevent Landlord from exercising any of the other
rights and remedies available to Landlord under this Lease any or all of which
may be exercised before, concurrently, or after Landlord’s exercise of its
rights hereunder.  In addition to the late charge payable by Tenant, as provided
above, if any such Rent or other charge is not paid within 30 days of the date
such Rent or other charge was due, then Tenant shall pay to Landlord interest on
such overdue Rent or other charge (from such 30th day until all amounts,
including interest, are paid in full) at the rate of seven percent (7%) per
annum above the “reference rate” announced from time to time by Bank of America,
NT&SA or the maximum amount permitted by law, whichever is less (the “Default
Rate”).  If such reference rate ceases to be announced, then a comparable “prime
rate” shall be utilized, as selected by Landlord.

 

27.Landlord Default – Tenant’s Remedies.   Landlord shall not be in default
hereunder unless Landlord fails to perform the obligations required of Landlord
within a reasonable time, but in no event later than thirty (30) days after
notice by Tenant to Landlord, and to the holder of any first mortgage or deed of
trust covering the Premises, whose name and address shall have theretofore been
furnished to Tenant, specifying the nature of Landlord's failure to perform;
provided, however, that if the nature of Landlord's obligation is such that more
than thirty (30) days are required for performance, then Landlord shall not be
in default if Landlord commences performance within such thirty (30)-day period
and thereafter diligently prosecutes the same to completion.  In no event shall
Tenant have the right to terminate this Lease as a result of Landlord's default,
and Tenant's remedies shall be limited to monetary damages; provided, however,
that in no event shall Landlord be liable under any circumstances for any
consequential damages incurred by Tenant, including, without limitation, any
injury to, or interference with, Tenant's business (including any loss of
profits), arising in connection with this Lease.  Nothing herein contained shall
be interpreted to mean that Tenant is excused from paying Rent due hereunder as
a result of any default by Landlord.

 

28.Quarterly Payments.  If a late charge is payable under this Lease, whether or
not collected, for two installments of Basic Monthly Rent or Additional Rent due
under this Lease during any one calendar year during the Term, then Basic
Monthly Rent and Additional Rent shall automatically become due and payable
quarterly in advance, rather than monthly.  All monies paid to Landlord under
this Paragraph may be commingled with other monies of Landlord and shall not
bear interest.  If Tenant breaches any provision of this Lease, then any balance
remaining from funds paid to Landlord under the provisions of this Paragraph
may, at Landlord's election, be applied to the payment of any monetary default
of Tenant in lieu of being applied to the payment of personal property taxes,
real property taxes and insurance premiums.      Further, if three or more
installments of Basic Monthly Rent or Additional Rent due under this Lease, or
if any three payments made by Tenant in the form of a personal or business check
are returned by the bank it was drawn upon for whatever reason, including, but
not limited to, insufficient funds, then Landlord, at Landlord’s option, may
require Tenant to submit all future payments to Landlord in the form of a
certified cashier’s check, money order, or by wire transfer with all wire
transfer fees of both Landlord and Tenant being the responsibility of
Tenant.  Tenant’s obligation to provide payment in the aforementioned manner
shall continue in full force and effect until Landlords, in its reasonable
discretion, determines otherwise.  Tenant further agrees to reimburse Landlord,
as Additional Rent, Landlord’s actual costs imposed by Landlord’s bank or
financial institution arising from Tenant’s returned check(s).  These costs
shall be in addition to any late charges payable by Tenant pursuant to this
Lease.

 

29.Destruction.  If the Building is totally or partially destroyed during the
Term, rendering the Premises totally or partially inaccessible or unusable,
then, subject to the remainder of this Paragraph, (i) Landlord shall promptly
commence work necessary to restore the Building to substantially the same
condition as it was in immediately before such destruction and shall diligently
prosecute such restoration work until completed, (ii) Landlord shall not be
required to

- 26 –

 

 

--------------------------------------------------------------------------------

 

restore Tenant's Alterations or Tenant's Personal Property, unless they are an
integral part of the Premises and they are specifically covered by insurance
proceeds received by Landlord, such excluded items being the sole responsibility
of Tenant to restore, (iii) such destruction shall not terminate this Lease
(except as provided below), and (iv) all obligations of Tenant under this Lease
shall remain in effect, except that the Basic Monthly Rent and Additional Rent
shall be abated or reduced, between the date of such destruction and the date of
Substantial Completion of restoration, by the ratio of (a) the Rentable Square
Footage of the Premises rendered unusable or inaccessible by the destruction, to
(b) the Rentable Square Footage of the Premises prior to such
destruction.  Notwithstanding anything to the contrary in this Paragraph, either
party shall have ten business days from the date of Landlord’s determination
that this sentence applies to the subject destruction/reconstruction, in which
to terminate this Lease if Landlord determines that (1) it will likely take more
than either (A) 330 days following the date of such casualty, or (B) 270 days
from obtaining all required permits for such reconstruction, in which to
complete such work, (2) such destruction (which is not de minimus in nature)
occurs during the last year of the Term, or (3) then-existing laws do not permit
such restoration.   Additionally, Landlord may, at its election, terminate this
Lease by so notifying Tenant in writing on or before the later of 60 days after
such destruction or 30 days after Landlord's receipt of the proceeds (or written
notice of the amount of proceeds) from insurance maintained by Landlord, if (l)
such destruction exceeds 20% of the then‑replacement value of the Premises, the
Building, or the Project, or (ll) Landlord reasonably determines that the cost
of such restoration will exceed the amount of insurance proceeds relating to
such destruction actually received by Landlord from insurance maintained by
Landlord, excluding deductibles, by more than five percent of such cost of
restoration.  If Landlord or Tenant so terminates this Lease, then (x) Landlord
shall have no obligation to restore the Project , (y) Landlord shall retain all
insurance proceeds relating to such destruction, and (z) this Lease shall
terminate as of 30 days after such notice of termination from Landlord to
Tenant.  Tenant hereby waives the provisions of California Civil Code Sections
1932(2) and 1933(4) or any successor statute with respect to any destruction of
the Premises.  If Landlord restores the Premises following any such destruction,
Tenant shall immediately refixturize, re-equip, and (if applicable) restock the
Premises and shall re-open the Premises for business as soon thereafter as is
reasonably practicable, not to exceed 60 days.   If Tenant does not intend to so
reopen the Premises for business, it must notify Landlord in writing within 20
business days of such damage or destruction, whereupon Landlord may cease its
repair work and terminate this Lease.   Additionally, if Landlord fails to
Substantially Complete such restoration work within one year, Tenant may, by 30
days’ written notice to Landlord delivered after such year (during which period
of time such restoration is not Substantially Completed), terminate this Lease.

 

30.Condemnation.  If during the Term, or during the period of time between the
execution of this Lease and the Lease Commencement Date, there is any taking of
all or any part of the Premises or any interest in this Lease by the exercise of
any governmental power, whether by legal proceedings or otherwise, by any public
or quasi‑public authority, or private corporation or individual, having the
power of condemnation (any of the preceding a “Condemnor”), or a voluntary sale
or transfer by Landlord to any Condemnor, either under threat of condemnation or
while legal proceedings for condemnation are pending (any of the preceding, a
“Condemnation”), the rights and obligations of Landlord and Tenant shall be
determined pursuant to this Paragraph.  If such Condemnation is of the entire
Premises, then this Lease shall terminate on the date the Condemnor takes
possession of the Premises (the “Date of Condemnation”).   If such Condemnation
is of any portion, but not all, of the Premises, then this Lease shall remain in
effect, except that, if the remaining portion of the Premises is rendered
unsuitable for Tenant's continued use of the Premises, then Tenant may elect to
terminate this Lease, by so notifying Landlord in writing (the “Termination
Notice”) within 30 days after the date that the nature and extent of the
Condemnation have been determined.  Such termination shall be effective on the
earlier of (i) the date that is 30 days after the giving of the Termination
Notice, or (ii) the Date of Condemnation.  If Tenant does not give to Landlord
the Termination Notice within such 30‑day period, then all obligations of Tenant
under this Lease shall remain in effect, except that (unless the Premises are
restored as set forth below) Basic Monthly Rent shall be reduced by the ratio of
(a) the Rentable Square Footage of the Premises taken to (b) the Rentable Square
Footage of the Premises immediately prior to the Date of
Condemnation.  Notwithstanding anything to the contrary in this Paragraph, if,
within 30 days after Landlord's receipt of the Termination Notice, Landlord
notifies Tenant that Landlord at its cost will add to the remaining Premises (or
substitute for the Premises other comparable space in the Project)  so that the
Rentable Square Footage of the Premises will be substantially the same after the
Condemnation as they were before the Condemnation, and Landlord commences the
restoration promptly and completes it within 150 days after Landlord so notifies
Tenant, then all obligations of Tenant under this Lease shall remain in effect,
except that Basic Monthly Rent and Additional Rent shall be abated or reduced
during the period from the Date of Condemnation until the completion of such
restoration by the ratio of (A) the Rentable Square Footage of the Premises
taken to (B) the Rentable Square Footage of the Premises immediately prior to
the Date of Condemnation.  Unless Landlord restores the Premises pursuant to the
preceding sentence, or unless Tenant gives to Landlord the Termination

- 27 –

 

 

--------------------------------------------------------------------------------

 

Notice within the relevant 30‑day period, Tenant at its sole cost shall
accomplish any restoration required by Tenant to use the Premises.  A temporary
Condemnation of the Premises, or any part of the Premises, for less than 180
days, shall not constitute a Condemnation under this Paragraph; but the Basic
Monthly Rent shall abate as to the portion of the Premises affected during such
temporary Condemnation.   All compensation, sums, or anything of value awarded,
paid, or received on a total or partial Condemnation (the “Award”) shall belong
to and be paid to Landlord.  Tenant shall have no right to any part of the
Award, and Tenant hereby assigns to Landlord all of Tenant's right, title, and
interest in and to any part of the Award, except that Tenant shall receive from
the Award any sum paid expressly to Tenant from the Condemnor for Tenant’s
Personal Property or for severance damages.  Landlord and Tenant waive the
provisions of any statute (including without limitation California Code of Civil
Procedure Section 1265.130 or any successor statute) that allows Landlord or
Tenant to petition the superior court (or any other court) to terminate this
Lease in the event of a partial Condemnation of the Premises.

 

31.Assignment and Other Transfers.  

 

31.1.Restriction on Transfer.   Without Landlord’s prior written consent, which
shall not be unreasonably withheld, and except as permitted by Paragraph 31.3,
below, none of the following shall occur (nor be permitted by Tenant to occur),
voluntarily, involuntarily, by operation of law, or otherwise (any of the
following, a “Transfer”): (i) any assignment, sublease, disposition, sale,
concession, license, license agreement for the use of any portion of the
Premises, mortgage, encumbrance, hypothecation, pledge, collateral assignment,
or other transfer, by Tenant of this Lease, any interest in this Lease, or all
or any portion of the Premises; or (ii) any assignment, disposition, sale,
transfer, acquisition, or issuance of equitable interests (whether stock,
partnership or otherwise) in Tenant, to or by any person, entity, or group of
related persons or affiliated entities, whether in a single transaction or in a
series of related or unrelated transactions, which results in such person,
entity, or group holding (or assigning, transferring, disposing of, or selling)
50% or more of the aggregate issued and outstanding equitable interests in
Tenant.

 

31.2.Transfer Provisions Generally.  

 

31.2.1. Landlord shall not be liable in damages to Tenant or to any proposed
subtenant, assignee or other transferee (any of the preceding a “Proposed
Transferee”) if such consent is adjudicated to have been unreasonably withheld,
and, in such event, Tenant's sole remedy shall be to have the proposed Transfer
declared as valid as if Landlord's consent had been given, although Tenant shall
be entitled to reasonable attorney's fees if Tenant is the prevailing party in
such litigation.  At least 30 days prior to entering into any proposed Transfer,
Tenant shall submit to Landlord the sum of $1,000.00 (as payment toward
Landlord's and Landlord's attorneys' cost of reviewing, consenting to, rejecting
and/or consummating any proposed Transfer), and a written notice (“Tenant's
Notice”) which includes (i) a fully executed copy of the instrument of transfer
(i.e., the sublease or assignment) relating to the proposed Transfer, along with
all related agreements, documents, instruments, exhibits, and escrow
instructions, (ii) the name and address of the Proposed Transferee, (iii) an
abstract of the terms and conditions of the proposed Transfer, including without
limitation the economics of such Proposed Transfer and the commencement or
effective date of the proposed Transfer, which shall be at least 30 days after
Tenant's Notice is given, and (iv) the nature, character, and current banking,
financial, and other credit information and references with respect to the
Proposed Transferee and the business of the Proposed Transferee (including
without limitation tax returns for the three most‑recent years, a business plan
with cash‑flow projections and financial projections with assumptions and
competitive market analysis), in reasonably sufficient detail to enable Landlord
to determine the Proposed Transferee's financial responsibility.  

 

31.2.2. Within 30 days after Landlord's receipt from Tenant of such sum and
Tenant's Notice, and all documentation requested of Tenant by Landlord, Landlord
shall notify Tenant whether Landlord has consented to the proposed
Transfer.  Any consent by Landlord to any proposed Transfer shall not constitute
a consent with respect to any other Transfer.  If Landlord consents to any
proposed Transfer, and Tenant fails to consummate such Transfer within 30 days
of the commencement or effective date of the proposed Transfer (as set forth in
Tenant's Notice) or, if Tenant’s Notice fails to identify such a date, then
within 150 days of the Tenant’s Notice, then such consent shall be deemed
withdrawn and Tenant shall be required again to comply with this Paragraph
before making a Transfer.  Landlord shall not have unreasonably withheld its
consent with respect to any Transfer if (among other things) Landlord shall not
have received such sum or Tenant's Notice, if the nature or character of the
Proposed Transferee is not in keeping with the dignity and character of the
Building and the surrounding area, if the Proposed Transferee’s proposed use is
materially and adversely different than the Permitted Use or Tenant’s prior use,
if the proposed Transfer will result in the diminution of the value or
marketability of the Building or the Project, if Landlord is not reasonably
satisfied that the

- 28 –

 

 

--------------------------------------------------------------------------------

 

Proposed Transferee is creditworthy, or if the proposed Transfer will conflict
with or result in a breach of any of the provisions of, or constitute a default
under, any agreement, instrument, or document to which Landlord is a party or by
which the Project may be bound.  No Transfer shall release or discharge Tenant
from any liability, whether past, present, or future, under this Lease and
Tenant shall continue to remain directly and primarily liable under this Lease
(and not as a mere surety); provided, however, as a condition to granting
consent to any assignment (or like Transfer) Landlord may require the assigning
Tenant to execute a guaranty on Landlord's standard form—which guaranty shall
serve to release such assigning Tenant from direct liability hereunder and such
assigning Tenant will then only have liability for matters first accruing under
this Lease thereafter pursuant to such guaranty (it being understood that if
such assigning Tenant fails to execute such Guaranty, the such assignment shall
constitute an Event of Default, such Transfer will be void, and such assigning
Tenant shall remain primarily liable hereunder).  Tenant irrevocably assigns to
Landlord, as security for Tenant's obligations under this Lease, all rent and
other amounts generated from any Transfer, and Landlord, as assignee and as
special attorney‑in‑fact for Tenant, or a receiver for Tenant appointed on
Landlord's application, may collect such rent and other amounts and apply them
toward Tenant's obligations under this Lease; except that, unless a default
occurs under this Lease, Tenant shall have the right to collect such rent and
other amounts.  

 

31.2.3 Unless otherwise agreed to by all parties, the Tenant's Security Deposit
(if any) shall be retained by Landlord and returned to the lawful tenant in
possession of the Premises at the time of the Lease termination, subject to the
terms and conditions of Paragraph 6 of this Lease.  Any Transfer documentation
shall contain the following provisions, which provisions whether contained in
such Transfer documentation or not, shall apply to such Transfer:  (a) Such
Transfer shall be subject and subordinate to, and bound by,  all provisions of
this Lease; (b) No Proposed Transferee shall be permitted to enter into any
Transfer without Landlord's prior written consent; and (c) At Landlord's option,
in the event of cancellation or termination of this Lease for any reason or the
surrender of this Lease, whether voluntarily, involuntarily, by operation of law
or otherwise, prior to the expiration of such Transfer, the Proposed Transferee
shall make full and complete attornment to Landlord for the balance of the term
of such Transfer.  Such attornment shall be evidenced by an agreement in form
and substance reasonably satisfactory to Landlord that the Proposed Transferee
shall execute and deliver to Landlord within five days after request by
Landlord.  

 

31.2.4. Tenant shall promptly reimburse Landlord for Landlord's reasonable cost
(less the $1,000.00 previously paid) of reviewing, consenting to, rejecting
and/or consummating any proposed Transfer, including without limitation
reasonable attorneys' fees and costs/fees of Landlord’s Lender (if any) in
connection therewith.   If Tenant fails to pay such amount within ten business
days of written demand, Tenant shall be in default hereunder and Landlord shall
have the right, in addition to its other rights and remedies under this Lease,
to revoke its prior approval of the proposed Transfer if such Proposed
Transferee has not yet taken over possession of the Premises.  

 

31.3.Excess Rent and Recapture.  Tenant shall promptly pay to Landlord, as and
when received, 50% of all rents and other consideration after all of Tenant’s
reasonable third-party expenses incurred in connection with such Transfer are
deducted, of whatever nature, payable by the Proposed Transferee (or receivable
by Tenant) pursuant to or as a result of any Transfer, which exceed (i) in the
case of a sublease of a portion of the Premises, the portion of the Basic
Monthly Rent that is allocable to the portion of the Premises subleased (such
allocation based on the Rentable Square Footage of the portion subleased), or
(ii) in the case of any other Transfer, the Basic Monthly Rent.  Landlord
additionally has the right, in the event Tenant indicates in the Tenant’s Notice
that it desires to assign this Lease or sublet greater than 50% of the Premises,
at its election, by giving written notice (the “Recapture Notice”) to Tenant
within 15 days after receipt of Tenant’s Notice, to recapture the Premises and
terminate this Lease.   If Landlord elects to exercise such right and delivers a
Recapture Notice to Tenant, this Lease shall automatically  be deemed terminated
as of the commencement or effective date stated in Tenant’s Notice for the
proposed Transfer, and Tenant shall surrender possession of the Premises as of
such date (and any failure to do so shall constitute a default
hereunder).  Landlord’s giving of a Recapture Notice shall not constitute
Landlord’s consent to Tenant’s proposed Transfer.

 

31.4.Permitted Transferee.  Notwithstanding anything to the contrary contained
in Paragraphs 31.1 or 31.3, above, no consent of Landlord will be required for,
and no amounts will be payable to Landlord in connection with, any assignment or
subletting to any of the following (any of which will constitute a “Permitted
Transferee”):

 

31.4.1.Any parent, wholly-owned subsidiary, or other company of which Tenant
owns all or substantially all of the voting and beneficial interests, or which
company owns all or substantially all of the voting and beneficial interests in
Tenant, and which parent, subsidiary,

- 29 –

 

 

--------------------------------------------------------------------------------

 

or other company has a net worth (determined in accordance with GAAP) equal to
or greater than Tenant’s net worth as of the day before such transaction or as
of the Lease Commencement Date, whichever is less;

 

31.4.2.Any surviving or successor entity resulting from a merger, consolidation,
or sale of substantially all of the assets of Tenant, where the net worth of the
resulting or acquiring company exceeds (as determined in accordance with GAAP),
the net worth of the Tenant as of the day prior to such transaction or as of the
Lease Commencement Date, whichever is less; or  

 

31.4.3.Any sale of stock as part of a “public offering” on one of the nationally
recognized securities exchanges (such as, without limitation, NYSE or NASDAQ).

 

Notwithstanding the foregoing, and as a condition precedent to the effectiveness
of any such Transfer to a Permitted Transferee, at least 20 days prior to any
proposed Transfer to a Permitted Transferee, Tenant shall notify Landlord in
writing of its intention to undertake such a Transfer and provide Landlord with
sufficient information to confirm that such entity will in fact be a Permitted
Transferee and the assigning Tenant shall execute Landlord's form guaranty—which
guaranty shall serve to release such assigning Tenant from direct liability
hereunder and such assigning Tenant will then only have liability for matters
first accruing under this Lease thereafter pursuant to such guaranty (it being
understood that if such assigning Tenant fails to execute such a Guaranty, then
such assignment shall constitute an Event of Default, such Transfer will be
void, and such assigning Tenant shall remain primarily liable hereunder).  
Landlord shall keep all such information confidential.   Other than the right to
engage in such a Transfer to a Permitted Transferee without Landlord’s consent,
all other provisions of Paragraph 31.2 shall apply to such a Transfer.

 

Landlord hereby approves the subleasing of one office space and one work station
to Leading Biosciences, Inc. upon the Rent Commencement Date through April 30,
2017 (the “Leasing Biosciences Sublease”).  With respect to the Leading
Biosciences Sublease only, Tenant shall not (i) be required to obtain Landlord’s
written approval, or (ii) be required to pay any consent fees to Landlord.

 

32.Landlord’s Reserved Rights.

 

32.1.General Rights Reserved.  In addition to the specific reserved rights
identified in Paragraph 32.2, below, Landlord, as owner of the Project, in
addition to Landlord’s other rights, reserves the right from time to time: (i)
to temporarily utilize portions of the Common Areas for, among other things,
entertainment, outdoor shows, displays, automobile and other product shows, the
leasing of kiosks, or such other uses which, in Landlord’s reasonable judgment,
are appropriate; (ii) to utilize the lighting standards and other areas or
improvements in the Common Areas for advertising, notice purposes, or other
reasonable purposes; (iii) to close any of the Common Areas to the extent
required in the opinion of Landlord's legal counsel to prevent a dedication of
any of the Common Areas or the accrual of any rights to any person or to the
public in and to any portion of the Common Areas; (iv) to close, temporarily,
any of the Common Areas for maintenance purposes; (v) to designate other
property outside the boundaries of the Project to become part of the Common
Areas; (vi) to close off or otherwise utilize portions of the Common Areas while
constructing improvements or making repairs or alterations to any portion of the
Project; (vii) to utilize portions of the Common Areas, on a temporary basis, as
a staging area for any construction work by Landlord or its affiliates, agents,
tenants, or contractors; and (viii) to make any changes to the Common Areas, or
any part of the Project, including without limitation changes to buildings or
other improvements, the addition of new buildings or other improvements, and/or
changes in (among other things) the location of driveways, entrances, exits,
vehicular parking spaces, or the direction of the flow of traffic.  In
exercising such rights, Landlord agrees to use commercially reasonable efforts
to minimize any interference with Tenant’s use of the Premises.

 

32.2.Future Construction. Tenant acknowledges that, as more particularly
provided below, the development of the Project is continuing and may, at
Landlord’s election, include the construction of additional buildings and
improvements within the Project, including in areas which currently constitute
Common Areas.  Tenant is entering into this Lease with a full understanding of
the possible ramifications/effects of such future development work on its
tenancy and the rental charged hereunder takes such factors into account.  
Tenant further acknowledges and agrees that Landlord may, from time to time, at
its sole election, construct (including, without limitation, additional
buildings), reconstruct (including without limitation the replacement of certain
improvements with other improvements), improve (including tenant improvements),
modify, expand, or otherwise alter the Project or portions thereof, including a
remodel, renovation, or refurbishment of the Premises (collectively,
“Construction Work”) (in no event however will

- 30 –

 

 

--------------------------------------------------------------------------------

 

Landlord have any obligation to do so).  Tenant acknowledges that any such
Construction Work will necessarily involve, among other things, the generation
of noise, dust, and vibrations, barricading portions of the Project and the
placement of scaffolding within the Project, demolition, structural alterations,
storage of materials and equipment within the Project, and the presence of
workmen within the Project, all of which may require the rearrangement of the
Common Areas, including, without limitation, landscaping, parking areas (which
may include the provision of temporary parking areas during periods of
construction), roadways, lighting facilities, and the re-direction of vehicular
and pedestrian traffic.  Tenant agrees that the performance of any Construction
Work shall not constitute an eviction (constructive or otherwise). Further,
Landlord hereby reserves such licenses and easements in, on, above or below the
Premises as may be reasonably required (i) for the installation, inspection,
surveying, maintenance, or construction of mains, conduits, shafts, columns,
footings, piers, pipes or other facilities to serve any building within the
Project, or (ii) for any Construction Work; provided, however, Landlord will use
its commercially reasonable efforts to minimize any unreasonable interference
with Tenant’s use, occupancy, or enjoyment of the Premises as contemplated by
this Lease.  Except as provided below, Tenant waives any and all claims,
defenses, rights of offset, or deductions based upon any inconvenience suffered
by Tenant or any interruption of or interference with Tenant’s business
including, without limitation, any loss of business, decreased sales, damage to
property, loss of electronic information, or inconvenience to Tenant or Tenant’s
Invitees as a result of or relating to such Construction Work.   Landlord hereby
reserves for itself and its agents, employees, licensees and contractors, the
right to enter the Premises to the extent reasonably necessary to pursue such
Construction Work upon twenty-four (24) hours’ prior notice to Tenant.   The
exercise of any of Landlord’s rights pursuant to this Paragraph will not entitle
Tenant to any abatement of Rent or other claim, right of offset, or defense
against Landlord, except that (subject to the provisions of Paragraphs 19, 36,
44, and other provisions of this Lease) (a) Tenant shall have the right to bring
an action against Landlord (as Tenant’s sole remedy) in the event Tenant suffers
any damages as a result of Landlord’s gross negligence or intentional misconduct
in pursuing such Construction Work, and (b) if such Construction Work results in
Tenant being unable to access the Premises, or portions thereof, for the
Permitted Use for a period of greater than five business days, Tenant shall be
entitled (as Tenant’s sole remedy with respect to such lack of access) to
equitable abatement of the Rent for such period of time during which it is
unable to access the Premises.   The foregoing rights will constitute Tenant’s
sole and absolute rights against Landlord or otherwise in connection with any
such Construction Work and Tenant releases and waives any other claims,
defenses, or rights in connection therewith.  Tenant further acknowledges that
expansion of the Project may affect the amount of the Operating Expenses and the
portion thereof payable by Tenant.

 

32.3.Relocation.  Landlord may, at its election, upon at least 30 days’ written
notice to Tenant, relocate Tenant and substitute for the Premises other space in
the Project containing at least as much useable area as the Premises.   If
Tenant confirms in writing to Landlord, within in five days of receipt of such
written notice from Landlord that it will vacate the Premises and occupy the new
location within the time frame set forth in the notice from Landlord, then
Landlord shall, at its cost, improve such substitute space with improvements at
least equal in quantity and quality to those then existing in the Premises and
Landlord shall reimburse Tenant for Tenant’s reasonable expenses incurred in
connection with such relocation, including moving expenses, door lettering, and
telephone relocation.   If Tenant fails to send such written confirmation notice
to Landlord within such five day period, such failure shall be deemed to
constitute Tenant’s election to continue to occupy the Premises for an
additional 15 day period beyond the time frame set forth in Landlord’s notice,
in which event Landlord shall have no obligations to improve such substitute
space and pay Tenant’s reasonable relocation costs as set forth in the preceding
sentence.   Failure by Tenant to relocate as provided in this Paragraph shall
constitute a default under this Lease and Tenant acknowledges that it will, in
addition, be liable for Landlord’s additional damages incurred as a result of
any failure by Tenant to timely vacate the Premises (including damages resulting
from lost opportunities).  Landlord shall not be held liable for any damages
arising out of Tenant’s relocation.   Such substitute space shall become the
Premises for purposes of this Lease following Tenant’s taking possession of such
substitute space.

 

33.Easements. Landlord may, at its election, from time to time, grant such
easements, rights and dedications, and cause the recordation of parcel maps,
easement and operating agreements, and restrictions affecting the Premises and
the Project, provided that no such acts materially and adversely affect Tenant’s
rights of ingress or egress to the Building and the Premises or Tenant’s right
to use the Premises.  Tenant shall promptly sign any documents or instruments to
accomplish the foregoing upon request by Landlord.  Tenant irrevocably appoints
Landlord as Tenant’s special attorney-in-fact to execute and deliver such
documents or instruments on behalf of Tenant if Tenant refuses or fails to do so
within ten days of written request.

 

- 31 –

 

 

--------------------------------------------------------------------------------

 

34.Access by Landlord.  Landlord and any of Landlord's Invitees shall have the
right to enter the Premises at all reasonable times, during normal business
hours if feasible under the circumstances, and upon 24 hours’ notice, if
feasible under the circumstances, (i) to determine whether the Premises are in
good condition and whether Tenant is complying with its obligations under this
Lease, (ii) to do any necessary maintenance or make any restoration to the
Premises that Landlord has the right or obligation to perform, (iii) to serve,
post, or keep posted any notices required or allowed under this Lease, (v) to
post “for sale” or “for rent” or “for lease” signs during the final nine months
of the Term, (vi) to show the Premises to brokers, lenders, agents, prospective
buyers, prospective tenants, or other persons interested in a listing of,
financing, purchasing, or occupying the Project, the Premises or any portion of
the Project or the Premises, and (vii) to shore the foundations, footings, and
walls of the Project, and to erect scaffolding and protective barricades around
and about the Premises, but not so as to prevent entry to the Premises, and to
do any other act or thing necessary for the safety or preservation of the
Premises if any excavation or other construction is undertaken or is about to be
undertaken on any adjacent property or nearby street.  In the event of an
emergency Landlord shall have the right to enter the Premises at any time,
without prior notice to Tenant.  Landlord's rights under this Paragraph extend,
with Landlord's consent, to the owner of adjacent property on which excavation
or construction is to take place and the adjacent property owner's agents,
employees, officers, and contractors.  Landlord shall not be liable for any
inconvenience, disturbance, loss of business, nuisance, or other damage arising
out of any entry on the Premises as provided in this Paragraph except damage
resulting directly from the grossly negligent acts or willful misconduct of
Landlord or Landlord's Invitees.  Tenant shall not be entitled to any abatement
or reduction of Basic Monthly Rent or other Rent because of the exercise by
Landlord of any rights under this Paragraph.

 

35.Indemnity.  Tenant hereby agrees to indemnify, defend, protect, and hold
harmless Landlord and its shareholders, officers, directors, agents, property
managers, employees, contractors, and the partners comprising Landlord (if any)
from and against all Claims (as defined below) and all costs, expenses, and
attorneys' fees incurred in the defense or handling of any such Claims or any
action or proceeding brought on any of such Claims.  For purposes of this Lease,
the term “Claims” shall mean all liabilities, damages, losses, costs, expenses,
attorneys' fees, and claims (except to the extent they result from Landlord's
negligent acts or willful misconduct) arising from or which seek to impose
liability under or because of (i) Tenant's or Tenant's Invitees' use of the
Premises, (ii) the conduct of Tenant's business, (iii) any activity, work, or
things done, permitted, or suffered by Tenant or any of Tenant's Invitees in or
about the Premises or elsewhere, (iv) any breach or default in the performance
of any obligation to be performed by Tenant under this Lease, and/or (v) any
negligence of Tenant or any of Tenant's Invitees.  If any action or proceeding
is brought against Landlord or its shareholders, officers, directors, agents,
property managers, employees, contractors, or the partners comprising Landlord
(if any) by reason of any such Claims, Tenant upon notice from Landlord shall
defend such action or proceeding at Tenant's sole cost by legal counsel
satisfactory to Landlord.

 

36.Exemption of Landlord from Liability.  Except to the extent caused by
Landlord's negligent acts or willful misconduct, Tenant assumes all risk of,
Tenant waives all claims against Landlord in respect of, and Landlord shall not
be liable for, any of the matters set forth in the preceding Paragraph or any of
the following: injury to Tenant's business, loss of income from such business,
or damage or injury to the goods, wares, merchandise, or other property or the
person of Tenant, Tenant's Invitees, or any other persons in, upon, or about the
Premises, whether such damage, loss, or injury is caused by or results from
criminal acts, fire, steam, electricity, gas, water, rain, the breakage,
leakage, obstruction or other defects of pipes, sewer lines, sprinklers, wires,
appliances, plumbing, air‑conditioning or lighting fixtures, or any other cause,
conditions arising upon the Premises, or other sources or places, and regardless
of whether the cause of such damage, loss, or injury or the means of repairing
such damage, loss, or injury is inaccessible to Tenant. In connection with the
foregoing, Tenant hereby waives any defense would otherwise be provided by
Section 1542 of the California Civil Code (which states "A general release does
not extend to claims which the creditor does not know or suspect to exist in his
or her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor"), or laws
of a similar nature, which would limit any such release to matters known or
suspected to exist by Tenant. This Lease shall not be affected or impaired by
any change to any part of the Project or any sidewalks, streets or improvements
nearby the Project.  

 

37.Hazardous Substances.

 

37.1.Landlord’s Covenants.  Landlord hereby notifies Tenant, and Tenant hereby
acknowledges that, prior to the leasing of the Premises pursuant to this Lease,
Tenant has been notified, pursuant to California Health and Safety Code Section
25359.7 (or any successor statute), that Landlord knows, or has reasonable cause
to believe, that certain hazardous substances (as such term is used in such
Section 25359.7), such as common cleaning

- 32 –

 

 

--------------------------------------------------------------------------------

 

supplies, office supplies, spillage of petroleum products from motor vehicles,
and other consumer products, may have come (and may in the future come) to be
located on or beneath the Premises and/or the Project.   Notwithstanding the
foregoing, Landlord shall not cause any unlawful accumulations of Hazardous
Material (as defined below) to be generated, brought onto, used, stored, or
disposed of in or about the Premises, the Building, or the Project by Landlord
or its agents, employees, or contractors, except for limited quantities of
standard office and janitorial supplies and petroleum and petroleum-related
products commonly used on or at similar office projects.   Furthermore, Landlord
shall: (a) use, store, and dispose of all such permitted Hazardous Material in
strict compliance with all applicable statutes, ordinances, and regulations in
effect during the Lease Term that govern and/or relate to Hazardous Material,
public health and safety and protection of the environment, and (b) comply at
all times during the Lease Term with all environmental laws (as defined in
Paragraph 37.2, below).   Except as to those matters which are Tenant’s
responsibility pursuant to Paragraph 37.2, below, Landlord shall be responsible,
at its expense (or the expense of others; but not as an Operating Expense) to
cause any unlawful accumulations of Hazardous Materials to be remediated in
accordance with the requirements of all applicable environmental laws.

 

37.2.Tenant’s Covenants.  Tenant covenants, represents, and warrants to the
Landlord that its use of the Premises, the Building, and the Project will be in
full compliance with all environmental laws.  Tenant hereby agrees to indemnify
Landlord against all actions, liabilities, damages, losses, costs, expenses,
attorneys’ fees, and claims (except to the extent they arise as a result of
Landlord’s grossly negligent acts or willful misconduct), arising from or
relating to: (i) any discharges, releases, or threatened releases of any
Hazardous Material into ambient air, water, or land by Tenant or Tenant’s
Invitee’s from, on, under, or above the Premises, (ii) the manufacture,
processing, distribution, use, treatment, storage, disposal, transport, or
handling of pollutants, contaminants, or hazardous or toxic wastes, substances,
or materials by Tenant or Tenant’s Invitees, or otherwise from, on, or under,
the Premises, or (iii) a violation of any environmental law on, under, or above
the Premises (for purposes of this Lease, “environmental laws” shall mean any
Federal, State, or local law, statute, regulation, ordinance, guideline, or
common law principle relating to public health or safety or the use or control
of the environment, including without limitation the Federal Comprehensive
Environmental Response, Compensation and Liability Act of 1980, the
Carpenter‑Presley‑Tanner Hazardous Substance Account Act, the California
Hazardous Waste Control Law, the Federal Clean Air Act, the California Air
Resources Act, the Federal Clean Water Act, the California Porter‑Cologne Water
Quality Control Act, the Federal Resource Conservation and Recovery Act, the
California Nejedly‑Z'berg‑Dills Solid Waste Management and Recovery Act, and
California Health and Safety Code Section 25359.7) and any other laws governing
environmental or Hazardous Material matters in California.  Tenant agrees to
promptly reimburse Landlord for all of Landlord's costs arising from periodic
monitoring of Tenant's use, handling, or storage of Hazardous Substances at or
surrounding the Premises.   Tenant shall not cause or permit any Hazardous
Material to be generated, brought onto, used, stored, or disposed of in or about
the Premises, the Building, or the Project by Tenant or its agents, employees,
contractors, subtenants, or invitees, except for limited quantities of standard
office and janitorial supplies.  Tenant shall:  (a) use, store, and dispose of
all such permitted Hazardous Material in strict compliance with all applicable
statutes, ordinances, and regulations in effect during the Lease Term that
govern and/or relate to Hazardous Material, public health and safety and
protection of the environment, and (b) comply at all times during the Lease Term
with all environmental laws.  If the Premises are contaminated (or, due to the
acts or omissions of Tenant or Tenant's Invitees, the Project is contaminated)
by any Hazardous Material during the Term, then (1) Tenant shall promptly notify
Landlord in writing of such contamination, and (2) Landlord may elect to either
(A) demand that Tenant perform all remediation required by Landlord (to
Landlord's satisfaction and at Tenant's sole cost, necessary to return the
Premises (and/or the Project) to at least as good a condition as the Premises
(or the Project) are in as of the date of this Lease, which Tenant shall
immediately do upon receipt of notice from Landlord, or (B) proceed to cause
such investigation, clean-up, and remediation work which Landlord deems
necessary or desirable to be undertaken, whereupon the entire cost thereof (plus
a supervisory fee equal to ten percent of such cost) will be payable by Tenant
to Landlord upon demand as Additional Rent. If, after demand by Landlord, as
provided in this Paragraph, Tenant does not promptly commence and diligently
pursue such remediation, then Landlord may, at Landlord's election, perform or
cause to be performed such remediation and Tenant shall immediately, upon
demand, pay the cost thereof to Landlord, plus a supervisory fee in the amount
of ten percent of such cost. Tenant's obligations and liability under this
Paragraph shall survive the termination of Tenant's tenancy and the Term of this
Lease, except that nothing contained in this Paragraph shall be deemed to impose
liability on Tenant for any problem arising after the Term of this Lease
provided neither Tenant nor Tenant's Invitees contributed to such problem during
the Term of the Lease.

 

37.3.Definition of Hazardous Materials.  As used in this Lease the term
"Hazardous Material" shall mean any hazardous or toxic substance, material, or
waste that is or

- 33 –

 

 

--------------------------------------------------------------------------------

 

becomes regulated by the United States, the State of California, or any local
government authority having jurisdiction over the Building. Hazardous Material
includes, without limitation: (a) any "hazardous substance", as that term is
defined in the Comprehensive Environmental Response, Compensation, and Liability
Act of 1980 (CERCLA) (42 United States Code Sections 9601-9675); (b) "hazardous
waste", as that term is defined in the Resource Conservation and Recovery Act of
1976 (RCRA) (42 United States Code Sections 6901-6992k); (c) any pollutant,
contaminant, or hazardous, dangerous, or toxic chemical, material, or substance,
within the meaning of any other applicable federal, state, or local law,
regulation, ordinance, or requirement (including consent decrees and
administrative orders imposing liability or standards of conduct concerning any
hazardous, dangerous, or toxic waste, substance, or material, now or hereafter
in effect); (d) petroleum products; (e) radioactive material, including any
source, special nuclear, or byproduct material as defined in 42 United States
Code Sections 2011-2297; (f) asbestos in any form or condition; and (g)
polychlorinated biphenyls (PCBs) and substances or compounds containing PCBs.

 

38.Prohibition Against Mold, Lead-Based Paint, and Asbestos-Containing
Materials. Tenant shall not allow or permit any lead-based paint to be used in
the Premises, nor shall Tenant allow or permit any condition to occur which
could result in the growth of mold within the Premises.  Additionally, Tenant
shall not allow or permit any materials which contain asbestos in any form or
concentration (“Asbestos-Containing Materials”) to be used or stored in the
Premises or used in the construction of any improvements or alterations to the
Premises, including, without limitation, building or construction materials and
supplies. Such prohibition against Asbestos-Containing Materials shall apply
regardless of whether the Asbestos-Containing Materials may be considered safe
or approved for use by a manufacturer, supplier, or governmental authority, or
by common use or practice. Landlord shall have the right, upon 24-hours’ notice,
to enter upon and conduct inspections of the Premises to determine Tenant's
compliance with this Paragraph. If Tenant violates the foregoing covenants
relating to lead-based paint, mold, and Asbestos-Containing Materials
(collectively “Prohibited Substances”), then (a) Tenant shall, upon notice from
Landlord, immediately remove and remediate any damage from such Prohibited
Substances at Tenant's sole cost, (b) such removal and remediation shall comply
with all applicable laws, regulations, and requirements, (c) Tenant shall
reimburse Landlord for all expenses incurred in connection with any inspection
and testing of the Premises conducted by Landlord, and (d) unless Tenant
completes such removal within 30 days after notice from Landlord, Landlord may,
at its election, do either or both of the following: (i) declare an Event of
Default (without the requirement of any notice under Paragraph 24.4) and
exercise Landlord’s remedies hereunder, including, without limitation, terminate
this Lease upon ten  days prior written notice to Tenant, and/or (ii) remove and
remediate such Prohibited Substances and obtain reimbursement from Tenant for
the cost of such removal and remediation, including a supervisory fee payable to
Landlord in the amount of ten percent of the removal and disposal cost. Tenant
shall indemnify Landlord and Landlord's directors, officers, employees, and
agents against all costs, liabilities, expenses, penalties, and claims for
damages, including, without limitation, litigation costs and attorneys' fees,
arising from (A) the presence of Prohibited Substances upon the Premises, to the
extent that such Prohibited Substances are used, stored, or otherwise permitted
in the Premises or used in the construction of any Alterations by Tenant or
Tenant's agents, employees, representatives, or independent contractors, (B) any
lawsuit, settlement, governmental order, or decree relating to the presence,
handling, removal, or disposal of Prohibited Substances upon or from the
Premises, to the extent that such  Prohibited Substances are used, stored, or
otherwise permitted in the Premises or used in the construction of any
improvements or Alterations to the Premises by Tenant or Tenant's agents,
employees, representatives or independent contractors, or (C) Tenant's failure
to perform its obligations to remove such Prohibited Substances under this
Paragraph.  The provisions of this Paragraph shall not apply to any Prohibited
Substances brought onto the Premises by Landlord or Landlord’s Invitees or
resulting from the acts of Landlord or Landlord’s Invitees.

 

39.Security Measures.  Tenant acknowledges that, although the Building may
contain a restricted access entry system (if provided for as part of Landlord's
Work), (i) the Basic Monthly Rent does not include the cost of any security
measures for any portion of the Project (ii)  Landlord shall have no obligation
to provide any such security measures, (iii)  Landlord has made no
representation to Tenant regarding the safety or security of the Project, and
(iv) Tenant will be solely responsible for providing any security it deems
necessary to protect itself, its property, and Tenant's Invitees in, on, or
about the Project.  If Landlord provides any security measures at any time, then
the cost thereof shall be included as part of the Operating Expenses, but
Landlord will not be obligated to continue providing such security measures for
any period of time, Landlord may discontinue such security measures without
notice and without liability to Tenant, and Landlord will not be obligated to
provide such security measures with any particular standard of care.  Tenant
assumes all responsibility for the security and safety of Tenant, Tenant's
property, and Tenant's Invitees.  Tenant releases Landlord from all claims
(other than due to Landlord's gross negligence or intentional misconduct) for
damage, loss, or injury to Tenant, Tenant's Invitees, and/or to the personal
property of Tenant and/or of Tenant's Invitees, even if such

- 34 –

 

 

--------------------------------------------------------------------------------

 

damage, loss, or injury is caused by or results from the criminal, reckless, or
negligent acts of third parties. In connection with the foregoing, Tenant hereby
waives any defense would otherwise be provided by Section 1542 of the California
Civil Code (which states "A general release does not extend to claims which the
creditor does not know or suspect to exist in his or her favor at the time of
executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor"), or laws of a similar nature,
which would limit any such release to matters known or suspected to exist by
Tenant. Tenant is hereby instructed to conduct its own investigation through
local police agencies regarding any criminal acts or dangerous conduct that has
occurred in or near the Project.  Landlord shall have no duty to warn Tenant of
any criminal acts or dangerous conduct that has occurred in or near the Project,
regardless of Landlord's knowledge of such crimes or conduct, and Tenant hereby
undertakes to remain informed regarding such issues.

 

40.Subordination and Attornment.  This Lease and Tenant's rights under this
Lease are subject and subordinate to any mortgage, deed of trust, ground lease,
or underlying lease (and to all renewals, modifications, consolidations,
replacements, or extensions thereof), now or hereafter affecting the
Premises.  The provisions of this Paragraph shall be self‑operative, and no
further instrument of subordination shall be required.  In confirmation of such
subordination, however, Tenant shall promptly execute and deliver any
commercially reasonable instruments that Landlord, any Lender, or the lessor
under any ground or underlying lease, may request to evidence such
subordination, provided such instrument contains customary non-disturbance
language in favor of Tenant and is consistent with the provisions of the next
sentence including, without limitation, a Subordination, Attornment, and
Non-Disturbance Agreement in the form to be commercially reasonable and
acceptable to Lender. If any Lender, or the lessor of any ground or underlying
lease affecting the Premises, shall hereafter succeed to the rights of Landlord
under this Lease, whether by foreclosure, deed in lieu of foreclosure, or
otherwise, then (i) such successor landlord shall not be subject to any offsets
or defenses which Tenant might have against Landlord, (ii) such successor
landlord shall not be bound by any prepayment by Tenant of more than one month's
installment of Basic Monthly Rent or any other Rent, (iii) such successor
landlord shall not be subject to any liability or obligation of Landlord except
those arising after such succession, (iv) Tenant shall attorn to and recognize
such successor landlord as Tenant's landlord under this Lease, (v) Tenant shall
promptly execute and deliver any commercially reasonable instruments that may be
necessary to evidence such attornment, (vi)  upon such attornment, this Lease
shall continue in effect as a direct lease (whether separately documented or
not) between such successor landlord and Tenant upon and subject to all of the
provisions of this Lease, and (vii) Tenant shall be entitled to quiet enjoyment
of the Premises for so long as Tenant is not in default under the terms of this
Lease or any substitute lease referenced above.  Notwithstanding the preceding
provisions of this Paragraph, if any ground lessor or Lender elects to have this
Lease prior to the lien of its ground lease, deed of trust, or mortgage, and
gives written notice thereof to Tenant that this Lease shall be deemed prior to
such ground lease, deed of trust, or mortgage, whether this Lease is dated prior
or subsequent to the date of such ground lease, deed of trust, or mortgage, then
this Lease shall be deemed to be prior to the lien of such ground lease or
mortgage and such ground lease, deed of trust, or mortgage shall be deemed to be
subordinate to this Lease.  

 

41.Estoppel Certificate.  Within ten days after written request from Landlord,
Tenant shall execute and deliver to Landlord, in recordable form, a certificate
(“Estoppel Certificate”) stating (i) that this Lease is unmodified and in full
force and effect, or in full force and effect as modified, and stating all
modifications, (ii) the then‑current Basic Monthly Rent, (iii) the dates to
which Basic Monthly Rent has been paid in advance, (iv) the amount of any
security deposit, prepaid rent or other payment constituting Rent which has been
paid, (v) whether or not Tenant or Landlord is in default under this Lease and
whether there currently exist any defenses or rights of offset under the Lease
in favor of Tenant, (vi) that any work required to be performed by Landlord
under this Lease is complete (or stating any exceptions), (vii) that any tenant
improvement allowance has been paid (or stating any exceptions), and (viii) such
other matters as Landlord may reasonably request.  Tenant's failure to deliver
such certificate within such ten day period shall be conclusive upon Tenant for
the benefit of Landlord, and any successor in interest to Landlord, any lender
or proposed lender, and any purchaser or proposed purchaser of the Project that,
except as may be represented by Landlord, this Lease is unmodified and in full
force and effect, no Rent has been paid more than 30 days in advance, neither
Tenant nor Landlord is in default under this Lease, no defenses or rights of
offset under the Lease exist in favor of Tenant, and that all Landlord’s Work
required by this Lease is complete.  Landlord will similarly, in connection with
any lending or Transfer transaction, upon ten days written request from Tenant,
execute an estoppel certificate in favor of Tenant's proposed lender or
Transferee confirming (i) that this Lease is unmodified and in full force and
effect, or in full force and effect as modified, and stating all modifications,
(ii) the then‑current Basic Monthly Rent, (iii) the dates to which Basic Monthly
Rent has been paid in advance, (iv) the amount of any security deposit, prepaid
rent, or other payment constituting Rent which has been paid, and (v) whether or
not to

- 35 –

 

 

--------------------------------------------------------------------------------

 

the best of Landlord's knowledge Tenant is in default under this Lease.  The
requirement for Tenant to execute and deliver to Landlord, the Estoppel
Certificate, as required above, shall not be delayed, conditioned, or withheld
for any reason; this requirement shall be an independent covenant of Tenant
under this Lease.  If Tenant fails to execute and deliver to Landlord a
requested estoppel certificate within ten days after its receipt of request
therefor, then in addition to Landlord's other rights and remedies on account of
such default, Tenant shall owe Landlord Additional Rent (which amount shall be
payable upon demand) in an amount equal to $100.00 for each day beyond such
ten-day period that it delays in the execution and delivery thereof (as such
daily sum may be increased from time-to-time pursuant to the Rules).

 

42.Waiver.  No delay or omission in the exercise of any right or remedy of
Landlord in the event of any default or Event of Default by Tenant shall impair
such right or remedy or be construed as a waiver.  The receipt and acceptance by
Landlord of delinquent Rent shall not constitute a waiver of any default other
than the particular Rent payment accepted.  Landlord's receipt and acceptance
from Tenant, on any date (the “Receipt Date”), of an amount less than  the Rent
actually due on such Receipt Date, or to become due at a later date but
applicable to a period prior to such Receipt Date, shall not release Tenant of
its obligation (i) to pay the full amount of such Rent due on such Receipt Date
or (ii) to pay when due the full amount of such Rent to become due at a later
date but applicable to a period prior to such Receipt Date.  No act or conduct
of Landlord, including without limitation, the acceptance of the keys to the
Premises, shall constitute an acceptance by Landlord of the surrender of the
Premises by Tenant before the Expiration Date.  Only a written notice from
Landlord to Tenant stating Landlord's election to terminate Tenant's right to
possession of the Premises shall constitute acceptance of the surrender of the
Premises and accomplish a termination of this Lease.  Landlord's consent to or
approval of any act by Tenant requiring Landlord's consent or approval shall not
be deemed to waive or render unnecessary Landlord's consent to or approval of
any other or subsequent act by Tenant.  Any waiver by Landlord of any default
must be in writing and shall not be a waiver of any other default concerning the
same or any other provision of this Lease.  Tenant hereby waives any rights
granted to Tenant under California Code of Civil Procedure Section 1179,
California Civil Code Section 3275, and/or any successor statute(s).  Tenant
represents and warrants that if Tenant breaches this Lease and, as a result,
this Lease is terminated, Tenant will not suffer any undue hardship as a result
of such termination and, during the Term, will make such alternative or other
contingency plans to provide for its vacation of the Premises and relocation in
the event of such termination.  Tenant acknowledges that Tenant's waivers set
forth in this Paragraph are a material part of the consideration for Landlord's
entering into this Lease and that Landlord would not have entered into this
Lease in the absence of such waivers.

 

43.Brokers.  Tenant represents that no real estate broker, agent, finder, or
other person is responsible for bringing about or negotiating this Lease other
than the Tenant's broker, if any, listed in the Principal Lease Provisions, and
Tenant has not dealt with any other real estate broker, agent, finder, or other
person, relative to this Lease in any manner.  Tenant shall indemnify, defend,
and hold Landlord harmless from and against all liabilities, damages, losses,
costs, expenses, attorneys' fees and claims arising from any claims that may be
made against Landlord by any real estate broker, agent, finder, or other person
(other than as set forth above), alleging to have acted on behalf of or to have
dealt with Tenant.  Landlord shall be responsible, upon satisfaction of the
requirements of a separate written listing agreement between Landlord and
Landlord's broker, for the payment of the commission due and owing to Landlord's
brokers identified in the Principal Lease Provisions (or any other brokers
engaged by Landlord), pursuant to such separate written agreement between
Landlord and Landlord's broker. Landlord's broker will in turn split such
commission with Tenant's broker as such parties may agree.

 

44.Limitations on Landlord's Liability.  If Landlord is in default of this
Lease, and as a consequence Tenant recovers a money judgment against Landlord,
such judgment shall be satisfied only out of the proceeds of sale received upon
execution of such judgment and levy against the right, title, and interest of
Landlord in the Project, and out of rent or other income from the Project
receivable by Landlord or out of the consideration received by Landlord from the
sale or other disposition of all or any part of Landlord's right, title, and
interest in the Project.  Notwithstanding anything contained in this Lease to
the contrary, under no circumstances whatsoever shall Landlord nor any of
Landlord's shareholders, members, officers, directors, agents, property
managers, employees, contractors, or the partners comprising Landlord (if any)
be liable for any incidental, indirect, special, consequential or punitive
damages, including, without limitation, lost profits, nor be personally liable
for any deficiency.  

 

45.Sale or Transfer of Premises.  If Landlord sells or transfers the Project
(whether voluntarily or involuntarily), Landlord, on consummation of the sale or
transfer, shall be released from any liability thereafter accruing under this
Lease.  If any Security Deposit or prepaid Rent has been paid by Tenant,
Landlord may transfer the Security Deposit and/or prepaid Rent to

- 36 –

 

 

--------------------------------------------------------------------------------

 

Landlord's successor‑in‑interest and on such transfer Landlord shall be
discharged from any further liability arising from the Security Deposit or
prepaid Rent.

 

46.Quitclaim Deed.  Tenant shall execute and deliver to Landlord on the
Expiration Date, promptly on Landlord's request, a quitclaim deed to the
Premises, in recordable form, designating Landlord as transferee.

 

47.No Merger.  The voluntary or other surrender of this Lease by Tenant, or a
mutual cancellation of this Lease, or a termination by Landlord, shall not work
a merger, and shall, at the option of Landlord, terminate any existing subleases
or may, at the option of Landlord, operate as an assignment to Landlord of any
such subleases.

 

48.Confidentiality.  Except as essential to the consummation of the transaction
contemplated by this Lease (together with all amendments and addenda hereto):

 

48.1.Tenant shall keep and maintain the terms of this Lease and the transactions
contemplated by this Lease or any aspect of this Lease in strict confidence; and

 

48.2.Except as required by regulation, rule, or law, Tenant may not make or
allow any notices, statements, disclosures, communication, or news releases
concerning this Lease, the terms of this Lease and the transactions contemplated
by this Lease or any aspect of this Lease.

 

48.3.Nothing provided herein, however, shall prevent Tenant from disclosing to
its legal counsel and/or certified public accountants, prospective purchasers,
or any lenders or prospective lenders the existence and terms of this Lease or
any transaction under this Lease, or any aspect of this lease, or from complying
with any governmental or court order or similar legal requirement which requires
such party to disclose this Lease, the terms of this Lease, the transaction
contemplated by this Lease and/or any aspect of this Lease; provided that such
party uses reasonable and diligent good faith efforts to disclose no more than
is absolutely required to be disclosed by such legal requirement.  If Tenant
violates this confidentiality provision, in addition to all other remedies to
which Landlord may be entitled under law or in equity, Landlord shall  be
entitled to receive immediately the entire value of any rent relief, rent
abatement, free rent, reimbursement, or other concession which Landlord has
previously granted to Tenant.

 

48.4.Disclosure.  Notwithstanding anything contained herein to the contrary,
Landlord shall be entitled to disclose the terms of this Lease in connection
with public filings and/or presentations of its parent and/or affiliates.

 

49.Miscellaneous.  

 

49.1. This Lease may be executed in any number of counterparts, each of which
shall be deemed an original for all purposes, and all counterparts shall
constitute one and the same instrument.  Notwithstanding anything contained in
this Lease to the contrary, Landlord and Tenant agree that the electronic
signature of each party to this Lease shall be as valid as an original signature
of such party and shall be effective to bind such party to this Lease.  The
parties agree  that any electronically signed document (including this Lease)
shall be deemed (a) to be “written” or “in writing,” (b) to have been signed and
(c) to constitute a record established and maintained in the ordinary course of
business and an original written record when printed from electronic files. 
Such paper copies or “printouts,” if introduced as evidence in any judicial,
arbitral, mediation or administrative proceeding, will be admissible as between
the parties to the same extent and under the same conditions as other original
business records created and maintained in documentary form.  Neither Landlord
nor Tenant shall contest the admissibility of true and accurate copies of
electronically signed documents on the basis of the best evidence rule or as not
satisfying the business records exception to the hearsay rule.  For purposes
hereof, “electronic signature” means a manually signed original signature that
is then transmitted by electronic means; “transmitted by electronic means” means
sent in the form of a facsimile or sent via the internet as a “pdf” (portable
document format) or other replicating image attached to an e-mail message; and,
“electronically signed document” means a document transmitted by electronic
means and containing, or to which there is affixed, an electronic signature.

 

49.2.Within ten days of written request, Tenant shall promptly furnish to
Landlord, from time to time, publically available financial statements certified
by Tenant to be true and correct, reflecting Tenant's then current financial
condition.  Such publically available financial statements shall include a
current balance sheet and a profit and loss statement covering the most recent
12-month period available.  In addition, upon Landlord's written request, Tenant
shall allow Landlord, or a certified public accountant of Landlord's choosing,
to determine Tenant's current financial condition by reviewing Tenant's current
publically available financial books,

- 37 –

 

 

--------------------------------------------------------------------------------

 

records, and accounts. Landlord will hold said information confidential, except
as may be required by any court or authority of competent jurisdiction or which
information is already in the public domain, or except for the disclosure of
such information to any Landlord Parties' prospective buyers and lenders or the
advisers and professionals of any Landlord Affiliate or such prospective buyers
and lenders. The individuals executing this Lease on Tenant's behalf represent
and warrant that the publically available financial statements and other
information submitted to Landlord by Tenant relating to Tenant or any guarantor
of this Lease prior to the execution hereof are true, complete, and accurate,
were prepared in accordance with generally accepted cash accounting principles
applied on a consistent basis, and accurately reflect Tenant's (and, if
applicable, each guarantor's) net worth as of the effective date of this Lease.

 

49.3.Notwithstanding any other provision in this Lease to the contrary, Tenant
shall refrain from selling or otherwise distributing any alcoholic beverages and
such sales are expressly forbidden under this Lease notwithstanding the fact
that Tenant may hold the appropriate license as issued and/or approved by the
California Alcoholic Beverage Control Agency.

 

49.4.This Lease shall be governed by and construed in accordance with the laws
of the state in which the Premises are located.  If the Premises are located
outside of California, then the references in this Lease to California statutes
shall be deemed to include any relevant statute of the jurisdiction in which the
Premises are located that is comparable to such California statutes.  

 

49.5.For purposes of venue and jurisdiction, this Lease shall be deemed made and
to be performed in the City of San Diego, California (whether or not the
Premises are located in San Diego, California) and Landlord and Tenant hereby
consent to the jurisdiction of  the Courts of the County of San Diego.  

 

49.6. Tenant covenants and agrees not to protest or in any way oppose any
application for a license to serve or sell liquor filed by tenants or other
users of space within the Project.  

 

49.7.Whenever the context so requires, all words used in the singular shall be
construed to have been used in the plural (and vice versa), each gender shall be
construed to include any other genders, and the word “person” shall be construed
to include a natural person, a corporation, a firm, a partnership, a joint
venture, a limited liability company, a trust, an estate or any other entity.  

 

49.8.Each provision of this Lease shall be valid and enforceable to the fullest
extent permitted by law.  If any provision of this Lease or the application of
such provision to any person or circumstance shall, to any extent, be invalid or
unenforceable, the remainder of this Lease, or the application of such provision
to persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected by such invalidity or unenforceability,
unless such provision or such application of such provision is essential to this
Lease.  

 

49.9.In the event any litigation, arbitration, mediation, or other proceeding
(“Proceeding”) is initiated by any party against any other party to enforce,
interpret or otherwise obtain judicial or quasi‑judicial relief in connection
with this Lease the prevailing party in such Proceeding shall be entitled to
recover from the unsuccessful party all costs, expenses, and reasonable
attorney's fees and expert witness fees relating to or arising out of such
Proceeding (whether or not such Proceeding proceeds to judgment), and any
post‑judgment or post‑award proceeding including without limitation one to
enforce any judgment or award resulting from any such Proceeding.  Any such
judgment or award shall contain a specific provision for the recovery of all
such subsequently incurred costs, expenses, and actual attorney's fees and
expert witness fees.  

 

49.10.This Lease shall become effective and binding upon the parties when it has
been executed by each of Landlord and Tenant; notwithstanding the fact that the
Term of this Lease (i.e. Tenant's rights of full occupancy hereunder) will not
commence until the Lease Commencement Date.  

 

49.11.Subject to any restriction on transferability contained in this Lease,
this Lease shall be binding upon and shall inure to the benefit of the
successors‑in‑interest and assigns of each party to this Lease.  Nothing in this
Paragraph shall create any rights enforceable by any person not a party to this
Lease, except for the rights of the successors‑in‑interest and assigns of each
party to this Lease, unless such rights are expressly granted in this Lease to
other specifically identified persons.  

 

- 38 –

 

 

--------------------------------------------------------------------------------

 

49.12.The headings of the Paragraphs of this Lease have been included only for
convenience, and shall not be deemed in any manner to modify or limit any of the
provisions of this Lease, or be used in any manner in the interpretation of this
Lease.  

 

49.13.Time and strict and punctual performance are of the essence with respect
to each provision of this Lease.  All references to "days" in this Lease will
refer to calendar days, unless such reference specifically indicates that
"business days" are intended. Business days will mean and refer to all calendar
days other than Saturdays, Sundays, and national or California state holidays.  

 

49.14.Each party to this Lease and its legal counsel has had an opportunity to
review and revise this Lease.  The rule of construction that any ambiguities are
to be resolved against the drafting party shall not be employed in the
interpretation of this Lease or any Addendum or Exhibit to this Lease, and such
rule of construction is hereby waived by Tenant.

 

49.15.All notices required or permitted to be given by Tenant to Landlord shall
be in writing and shall be personally delivered, sent by certified mail, postage
prepaid, return receipt requested, or sent by a nationally or locally recognized
overnight express courier service that provides written confirmation of delivery
to Landlord at the address set forth in the Principal Lease Provisions of this
Lease.  Each such notice or other communication shall be deemed given, delivered
and received upon its actual receipt, except that if it is sent by mail in
accordance with this Paragraph, then it shall be deemed given, delivered and
received three days after the date such notice or other communication is
deposited with the United States Postal Service in accordance with this
Paragraph, and if it is sent by nationally recognized overnight express courier
service, it shall be deemed given one business day after deposit with the
courier.  Landlord or Tenant must give a notice of a change of its address to
the other, if such address changes.  All notices required or permitted to be
given to Tenant by Landlord shall Landlord shall, except as otherwise provided
in this Lease, be in writing, and such notice shall be personally delivered,
sent by certified mail, postage prepaid, return receipt requested, or sent by a
nationally recognized overnight express courier service that provides written
confirmation of delivery, to Tenant at the address set forth in the Principal
Lease Provisions of this Lease. Each such notice or other communication shall be
deemed given, delivered and received upon its actual receipt, except that if it
is sent by mail in accordance with this Paragraph, then it shall be deemed
given, delivered and received three days after the date such notice or other
communication is deposited with the United States Postal Service in accordance
with this Paragraph. Notwithstanding the foregoing, routine correspondence
between Landlord and Tenant shall be deliverable by regular U.S. mail, by fax,
or by other such means of delivery as may become customary.  

 

49.16.If more than one person is Tenant, then the obligations of Tenant under
this Lease shall be the joint and several obligations of each of such persons;
provided, however, that any act or signature of one or more of any of such
persons and any notice or refund given to or served on any one of such persons
shall be fully binding on each of such persons.  

 

49.17.All provisions, whether covenants or conditions, to be performed or
observed by Tenant shall be deemed to be both covenants and conditions.  All
indemnity, defense, and hold harmless obligations of Tenant hereunder shall
survive the termination of this Lease.  

 

49.18.Upon Landlord's request, Tenant shall provide Landlord with a statement
reflecting the dollar amount of all sales and business transacted at or through
the Premises, for an interval period to be determined by Landlord, but in no
event more frequently than once every six months.  Tenant shall provide such
information within 30 days of Landlord's request.  Landlord shall be entitled to
use such information as it deems appropriate, including providing such
information to prospective lenders and purchasers.

 

49.19.All payments to be made by Tenant to Landlord under this Lease shall be in
United States currency.

 

49.20.Any claim, demand, rights, or defense by Tenant that arises out of this
Lease or the negotiations that preceded this Lease shall be barred unless Tenant
commences an action thereon, or interposes a defense by reason thereof, within
12 months after the date of the inaction, omission, event, or action that gave
rise to such claim, demand, right, or defense. Tenant acknowledges and
understands, after having consulted with its legal counsel, that the purpose of
this Paragraph is to shorten the period within which Tenant would otherwise have
to raise such claims, demands, rights, or defenses under applicable laws.

 

49.21. This Lease, the Exhibits and Addenda, if any, attached hereto (which are
incorporated herein by this reference), constitute all of the covenants,
promises, assurances,

- 39 –

 

 

--------------------------------------------------------------------------------

 

representations, warranties, statements, agreements, conditions and
understandings between Landlord and Tenant concerning the Premises and the
Project, and there are no other covenants, promises, assurances,
representations, warranties, statements, conditions, or understandings, either
oral or written, between them.  Except as herein otherwise provided, no
subsequent alteration, change, modification, or addition to this Lease shall be
binding upon Landlord or Tenant unless reduced to writing and signed by each of
them.  Notwithstanding the foregoing, the Landlord may, from time to time,
establish and amend such Rules, regulations, and signage criteria, in a written
form, for the benefit of the Project and Building, as it deems appropriate.
Violations of such Rules, regulations, and signage criteria by Tenant or
Tenant's Invitees shall constitute a material default of this Lease.  

 

49.22.This Lease, upon full execution, supersedes and revokes any and all
previous leases governing the Premises, lease negotiations, arrangements,
letters of intents, offers to lease, lease proposals or drafts, brochures,
representations, and information conveyed, whether oral or written, between
parties hereto or their respective representations or any other person purported
to represent Landlord or Tenant.  The Tenant acknowledges it has not been
induced to enter into this Lease by any representations not set forth in the
Leases, nor has it relied on any such representations.  No such representations
should be used in the interpretation or construction of this Lease and the
Landlord shall have no liability for any consequences arising as a result of any
such representations.  

 

49.23.LANDLORD AND TENANT WAIVE THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY OF ANY
CONTRACT OR TORT CLAIM, COUNTERCLAIM, CROSS COMPLAINT, OR CAUSE OF ACTION IN ANY
ACTION, PROCEEDING, OR HEARING BROUGHT BY EITHER PARTY AGAINST THE OTHER ON ANY
MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, THE RELATIONSHIP
OF LANDLORD AND TENANT, OR TENANT’S USE OR OCCUPANCY OF THE PREMISES, INCLUDING
ANY CLAIM OF INJURY OR DAMAGE OR THE ENFORCEMENT OF ANY REMEDY UNDER ANY CURRENT
OR FUTURE LAW, STATUTE, REGULATION, CODE, OR ORDINANCE.

 

 

____________________

_________________

LANDLORD’S INITIALS

TENANT’S INITIALS

 

 

49.24.Landlord and Tenant share a commitment to operating the Project, Premises
and the Building in a sustainable, environmentally-friendly manner, so as to
reduce energy consumption, nonrecycled wastes, and their collective carbon
footprints.  Landlord and Tenant agree to the following terms and conditions in
order to pursue these goals:

 

49.24.1. Sustainability Practices.  For the purposes of this Lease, the term
“Sustainability Practices” shall mean Landlord’s sustainability practices,
programs, rules, and goals for the Project and/or the Building, as such
practices, programs, rules, and goals may be adopted, modified, or amended from
time to time.

 

49.24.2. Sustainable Building Operations.  Tenant shall, at its sole cost and
expense, comply with the requirements of the Sustainability Practices.   Upon
reasonable request from Tenant, Landlord shall promptly provide Tenant with a
copy of Landlord’s then current Sustainability Practices, if any.  

 

49.24.3. Permitted Use.  Tenant shall not use or operate the Premises in any
manner that will cause the Project, the Building or any part thereof to fail to
comply with the Sustainability Practices or with the requirements of any
third‑party sustainability certification or rating for the Building.

 

49.24.4. Recycling and Waste Management.  Tenant shall, at its sole cost and
expense:  (a) comply with Landlord’s recycling policy or program; (b) sort and
separate its trash and recycling into such categories as required by Landlord;
and (c) place sorted trash and recycling into receptacles as directed by
Landlord.  

 

49.24.5. Maintenance and Repairs.  All maintenance and repairs performed by
Tenant must comply with the Sustainability Practices.

 

- 40 –

 

 

--------------------------------------------------------------------------------

 

49.24.6. Alterations.  All Alterations performed by Tenant must comply with the
Sustainability Practices.   Such Sustainability Practices include, without
limitation, the use of low or no-VOC paints, solvents, and adhesives.  

 

49.24.7. Removal at End of Lease Term.  To the extent any equipment,
furnishings, improvements, or other items required to be removed from the
Premises by Tenant at the end of the term or any earlier termination of the
Lease are to be recycled or disposed of, Tenant shall conduct such recycling or
disposal in an environmentally sustainable manner and in accordance with
applicable Laws and the Sustainability Practices.  Tenant shall pay all costs,
expenses, fines, penalties, and damages that may be imposed on Landlord, the
Project, the Building or Tenant by reason of Tenant’s failure to comply with the
provisions of this Section.  The obligation of Tenant in the preceding sentence
shall survive the expiration or earlier termination of the Lease.

 

49.24.8. Energy Providers.  Landlord reserves the right to change electricity
providers at any time and to purchase green or renewable energy for the
Building.

 

49.24.9. Electricity Consumption.  If Tenant is permitted or required pursuant
to this Lease to contract directly with an electricity provider, Tenant shall
pay all costs for separate electricity metering and shall submit to Landlord
electricity consumption data in a format reasonably required by Landlord.

 

49.24.10. LEED Requirements.  Tenant shall comply with such practices as
Landlord deems appropriate in order for the Building or the Project to obtain or
continue to comply with LEED certification requirements.

 

49.24.11. Reporting Requirements.  Tenant shall provide information and data as
reasonably requested by Landlord regarding Tenant’s use and occupancy of the
Premises as necessary to allow Landlord to comply with reporting requirements
imposed by applicable Laws, to apply for or maintain certifications or ratings
for the Project, the Building, or to apply for fee waivers related to green or
sustainable improvements.

 

49.24.12. Tenant Improvements.  In addition to the costs described in the Work
Letter, the costs of Tenant’s improvements shall include all reasonable costs
associated with the Sustainability Practices, including any related
documentation, registration, and certification.  Tenant shall cause all
contractors engaged by Tenant to comply with Landlord’s rules and regulations
for the Project or the Building, including without limitation, the
Sustainability Practices.

 

49.24.13. Energy Management.  Tenant agrees to use reasonable efforts to operate
the Building’s mechanical, electrical, and plumbing systems efficiently so as to
reduce water and energy usage and minimize waste and carbon emissions to the
fullest extent possible.   All electrical equipment or appliances installed by
Tenant in the Premises must conform to the Building’s standards for energy
management and connect to Building controls and monitoring systems, if any.

 

49.24.14. Sustainability Reporting Requirements.  If required by law, Tenant
shall provide and deliver sustainability consumption information and data
(collectively, “Sustainability Information”) as reasonably requested by Landlord
which shall include, without limitation, documentation relating to Tenant’s
specific use and occupancy of the Premises in regard to sustainability
objectives.  Additionally, Tenant authorizes Landlord to request Tenant’s
Sustainability Information from third parties including utility companies or
vendors, as Landlord deems reasonably appropriate.  Requested Sustainability
Information may include, but shall not be limited to:  (a) energy consumption
(including electrical, gas and other) using EnergyStar energy performance rating
or other agreed upon system, (b) estimate of carbon and other greenhouse gas
emissions, (c) water consumption, (d) waste generated, and (e) environmental
characteristics (shading, bikes, etc.).  Landlord shall be entitled to utilize
such Sustainability Information as it deems reasonably necessary, including,
without limitation, for the following purposes:  (a) monitoring and improving
utility usage, (b) benchmarking the Project or the Building against any
sustainable targets, (c) confirming the compliance of its sustainability
practices, (d)

- 41 –

 

 

--------------------------------------------------------------------------------

 

maintaining, submitting or obtaining certifications or rating for the Project or
the Building, or (e) applying for fee waivers, credits and/or rebates related to
green or sustainable improvements.

 

49.25.Anti-Money Laundering/OFAC Requirements.  Tenant represents and warrants
as follows, with the understanding that the Landlord will rely on the accuracy
of these representations and warranties to establish the Landlord’s compliance
with the laws enforced by the United States Department of Treasury’s Office of
Foreign Assets Control (“OFAC”), and any other applicable laws, rules,
regulations and other legal requirements relating to the combating of money
laundering and/or terrorism (i.e., Patriot Act).

 

49.25.1.If Tenant is an entity (e.g., a corporation, partnership, limited
liability company, trust), (i) Tenant has exercised due diligence to establish
the identity of each person who possesses the power, directly or indirectly, to
direct or cause the direction of Tenant’s management and policies; (ii) if
ownership interests in Tenant are not publicly traded on an exchange or an
organized over-the-counter market that is regulated by any foreign government,
or any governmental body or regulatory organization empowered by a foreign
government to administer or enforce its laws as they relate to securities
matters, Tenant has exercised due diligence to establish the identity of each
person who holds, directly or indirectly, a beneficial interest in Tenant; and
(iii) if Tenant is a financial intermediary (e.g., a bank, brokerage firm,
depository), Tenant has exercised due diligence to establish the identity of
each of its account holders (each of the foregoing persons listed in this
Paragraph being an “Affiliated Person”).  Tenant (x) maintains records of all
documents it uses to verify the identities of its Affiliated Persons; (y) will
maintain all such records for a period of at least five (5) years after the
expiration of the Lease; and (z) will make such documentation available to the
Landlord at any time upon request.  

 

49.25.2.Tenant is not a “Prohibited Person” (as defined below), none of its
Affiliated Persons is a Prohibited Person, and Tenant is not acquiring, and does
not intend to enter into this Lease for the direct or indirect benefit of any
Prohibited Person.  Tenant acknowledges and agrees that if, at any time, the
Landlord determines that Tenant is or may be a Prohibited Person, or that any
Prohibited Person holds or may hold a direct or indirect interest in Tenant, the
Landlord may, in its sole discretion, terminate the Lease.

 

49.25.3.For purposes of the foregoing representations and warranties,
“Prohibited Person” means any person or entity that acts or has acted (i) in
contravention of any statute, rule, regulation or other legal requirement to
which that person is subject relating to the combating of terrorism and/or money
laundering, or (ii) on behalf of any person or organization (A) residing or
having a place of business in a country or territory subject to embargo under
laws enforced by OFAC, or (B) identified as a terrorist, terrorist organization,
specially designated national or blocked person by OFAC, any other department,
agency, division, board, bureau or other instrumentality of the United States
Government, or any recognized international organization, multilateral expert
group or governmental or industry publication.  OFAC’s lists of specially
designated nationals, blocked persons and embargoed countries and territories
can be found at www.treas.gov/ofac,  

 

49.25.4.Tenant acknowledges and agrees that, any provision of this Lease to the
contrary notwithstanding, the Landlord may release confidential information
regarding Tenant to law enforcement authorities and/or regulators if the
Landlord determines, in the Landlord’s sole discretion, that it is in the best
interests of the Landlord to do so in light of the Landlord’s obligations and/or
potential liability under any applicable statute, rule, regulation or other
legal requirement relating to the combating of terrorism and/or money
laundering.

 

49.25.5.Tenant acknowledges and agrees that the foregoing representations and
warranties are subject to Tenant’s indemnification obligations under this Lease.

 

49.25.6.If Tenant becomes aware of any fact or circumstance that may render any
of the foregoing representations and warranties inaccurate in any respect,
Tenant will immediately notify the Landlord.

 

50. Electronic Signatures.  Landlord and Tenant consent to the use of electronic
signatures on this Lease and all documents relating to this Lease (including,
without limitation, this Lease, the Guaranty (if any), the Work Letter, and any
amendments to any of the foregoing (collectively, together with the Lease, the
“Lease Documents”)).  Landlord and Tenant agree that any electronic signatures
appearing on the Lease Documents are the same as handwritten signatures for the
purposes of validity, enforceability and admissibility, and that any
electronically signed Lease Document shall, for all purposes of the Lease
Documents and applicable law, be deemed to be “written” or “in writing,” to have
been executed, and to constitute an original written

- 42 –

 

 

--------------------------------------------------------------------------------

 

record when printed, and shall be fully admissible in any legal proceeding.  
For purposes hereof, “electronic signature” shall have the meaning set forth in
the Uniform Electronic Transactions Act, as the same may be amended from time to
time.

 

 

 

 

 

[Signature page to follow]

 






- 43 –

 

 

--------------------------------------------------------------------------------

 

LANDLORD:

 

SB CORPORATE CENTRE III-IV, LLC, a Delaware limited liability company

 

 

By:American Assets Trust Management,

            LLC, a Delaware limited liability

            company, as Agent

 

 

By:  /s/ James R. Durfey

James R. Durfey

                     V.P. of Office Properties

 

  

By:  /s/ Chris Sullivan

Chris Sullivan

                     V.P. of Retail Properties

 

 

Dated:  December 19, 2016

TENANT:

 

EVOKE PHARMA, INC., a Delaware corporation

 

 

 

By:/s/ David A. Gonyer

 

Name:David A. Gonyer

 

Title:President & CEO

 

Dated:  December 19, 2016

 

        

 

 

 

 

 

 

- 44 –

 

 

--------------------------------------------------------------------------------

 

ADDENDUM NO. 1

TO STANDARD OFFICE LEASE

 

This Addendum to Lease (“Addendum”) constitutes part of the Office Lease
Agreement (“Lease”) dated as of    December 19, 2016,   between SB CORPORATE
CENTRE III-IV, LLC, a Delaware limited liability company (“Landlord”), and EVOKE
PHARMA, INC., a Delaware corporation  (“Tenant”). The terms of this Addendum are
incorporated in the Lease for all purposes. All capitalized terms not otherwise
defined in this Addendum are defined by the terms of the Lease.

 

1.BASIC MONTHLY RENT

 

Basic Monthly Rent during the Lease Term shall be as follows:

 


Lease Period

 

Approximate

Basic Monthly Rent Per Rentable Square Foot

 

Actual

Basic Monthly Rent
for the Premises

1/1/2017 – 12/31/2017

$3.70

$11,214.70

1/1/2018 – 12/31/2018

$3.81

$11,551.14

 

In addition, Tenant shall pay for all individually and separately metered
utilities.  

 

 

2.CONDITION OF THE PREMISES

 

Tenant acknowledge that Tenant shall accept and occupy the Premises in its
currently existing “as-is” condition pursuant to the terms of this
Lease.  Tenant acknowledges and agrees that Landlord has no obligation to
improve the Premises, other than as may be set forth specifically in the
Lease.  In particular, Tenant acknowledges that any improvements or alterations
needed to accommodate Tenant’s intended use shall be made solely at Tenant’s
sole cost and expense, and strictly in accordance with the requirements of this
Lease (including the requirement to obtain Landlord’s consent thereto), unless
such improvements and alterations are specifically required of Landlord and
expressly set forth in this Lease and in Exhibit “C”.  Should tenant
improvements be made to the Premises in the future, the Premises shall be
constructed in accordance with the procedures outlined in Exhibit “C” of this
Lease.  Landlord shall have no responsibility to do any work required under any
building codes or other governmental requirements not in effect or applicable on
the Lease Commencement Date, including without limitation any requirements
related to sprinkler retrofitting, seismic structural requirements,
accommodation of disabled persons, or hazardous materials.

 

3.UTILITIES

 

Notwithstanding the terms of Paragraph 9 of the Lease, the Premises are
separately metered for electricity.    Tenant shall make all arrangements for
the establishment of an account or accounts with the appropriate utility
provider(s), and Tenant shall make all payments with respect thereto for use of
said utilities within the Premises during the term of the Lease, including any
periods of early occupancy or holdover thereof.  In the event the Premises are
sub-metered and direct payment to the utility is impractical, Tenant shall
reimburse Landlord or Landlord’s designee directly for all such costs, fees, and
consumption charges arising from said sub-meter.

 

 

4. ELECTRONIC SIGNATURES 

 

The parties hereto agree that this Addendum may be electronically signed, and
that any electronic signature appearing on this Addendum is the same as a
handwritten signature for the purposes of validity, enforceability and
admissibility.  The provisions of Section 50 of the Lease shall apply to any
electronic signature on this Addendum.

 

[Signature page to follow]


 

- 45 –

 

 

--------------------------------------------------------------------------------

 

 

 

Unless modified by this Addendum, each term of the Lease remains unamended and
in full force. The parties have executed this Addendum as of the date of the
Lease.

 

 

 

LANDLORD:

 

SB CORPORATE CENTRE III-IV, LLC, a Delaware limited liability company

 

 

By:American Assets Trust Management,

            LLC, a Delaware limited liability

            company, as Agent

 

 

By: /s/ James R. Durfey

James R. Durfey

                       V.P. of Office Properties

 

  

By: /s/ Chris Sullivan

Chris Sullivan

                       V.P. of Retail Properties

 

Dated:  December 19, 2016

TENANT:

 

EVOKE PHARMA, INC., a Delaware corporation

 

 

By:/s/ David A. Gonyer

 

Name:David A. Gonyer

 

Title:President & CEO

 

Dated: December 19, 2016

 

        

 

 

 

 

 

- 46 –

 

 

--------------------------------------------------------------------------------

 

EXHIBIT "A"

Project Site Plan

This Exhibit “A” is intended to show the approximate configuration of the
Project and the Building as of the Commencement Date and is not a representation
or warranty by Landlord as to the size, nature or exact configuration of the
Project or Building.

 

[g2017031516133853939832.jpg]

“Building”

 

 

[g2017031516133859639833.jpg]

 

 

 



275653555118000



 

 

  

☒  SBCC III – 420 Stevens Avenue

 

☐ SBCC IV – 440 Stevens Avenue

 




- 47 –

 

 

--------------------------------------------------------------------------------

 

EXHIBIT "B"

FLOOR PLANS of Premises

 

[g2017031516133874739836.jpg]

 

 

- 48 –

 

 

--------------------------------------------------------------------------------

 

EXHIBIT "C"

WORK LETTER

 

Tenant shall accept the Premises in its existing “as-is” “where-is” condition,
and Landlord shall not be obligated to provide or pay for any improvement work
or services related to the improvement of the Premises.  Tenant also
acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty regarding the condition of the Premises or with
respect to the suitability of the Premises for the conduct of Tenant’s business.

 

 

- 49 –

 

 

--------------------------------------------------------------------------------

 

EXHIBIT “D”

 

BUILDING RULES AND REGULATIONS

 

Tenant shall comply with the following Rules and Regulations. Landlord shall not
be responsible to Tenant for the nonperformance of any of these rules and
Regulations.

 

 

1.

Locks; Keys. Tenant shall not alter any lock or install any new or additional
locks or bolts on any doors or windows of the Premises without obtaining
Landlord’s prior written consent. Tenant shall bear the cost of any lock changes
or repairs required by Tenant. Landlord for the Premises shall furnish two keys,
and any additional keys required by Tenant must be obtained from Landlord at a
reasonable cost to be established by Landlord.

 

 

2.

Doors Opening to Public Corridors. All doors opening to public corridors must be
kept closed at all times except for normal ingress to and egress from the
Premises.

 

 

3.

Securing Doors; Admission to Building. Landlord reserves the right to close and
keep locked all entrance and exit doors of the Building during the hours when
Comparable Building are customarily closed and locked. When departing after the
Building’s normal Business Hours, Tenant and Tenant’s employees and agents must
be sure that the doors to the Building are securely closed and locked. Any
person, including Tenant and Tenant’s employees and agents, who enters or leaves
the Building at any time when it is locked or at any time considered to be after
the Building’s normal Business Hours, may be required to sign the Building
register. Access to the Building may be refused unless the person seeking access
has proper identification or has previously arranged a pass for access to the
Building. Landlord and its agents shall not be liable for damages for any error
concerning the admission to, or exclusion from, the Building of any person.
Landlord reserves the right, in the event of invasion, mob, riot, public
excitement, or any other commotion, to prevent access to the Building or Project
during the continuance of that event by any means it considers appropriate for
the safety and protection of life and property.

 

 

4.

Furniture, Freight, and Equipment; Service Deliveries. No furniture, freight, or
equipment of any kind may be brought into the Building without prior notice to
Landlord. All moving activity into or out of the Building must be scheduled with
Landlord and done only at a time and in the manner designated by Landlord. No
service deliveries (other than Messenger services) shall be allowed between the
hours of 4:00 PM and 6:00 PM, Monday through Friday. Landlord may at any time
restrict the elevators and areas of the Building into which messengers may enter
and may require that Tenant leave deliveries at the lobby security desk for
pickup. Landlord may prescribe the weight, size, and position of all safes and
other heavy property brought into the Building and the times and manner of
moving those items within and out of the Building. Tenant shall not overload the
floor of the Premises. If considered necessary by Landlord, safes and other
heavy objects must stand on supports that are adequate to distribute the weight
properly. Landlord shall not be responsible for loss of or damage to any safe or
property. Any damage to any part of the Building or to its contents, occupants,
or visitors caused by moving or maintaining any safe or other property referred
to in this clause shall be the sole responsibility and expense of Tenant.

 

 

5.

Receipt of Deliveries; Use of Elevators. No furniture, packages, supplies,
equipment, or merchandise may be received in the Building or carried up or down
the elevators, except between those hours and in that specific elevator that
Landlord shall designate.

 

 

 

6.

No Disturbance of Other Occupants. Tenant shall not disturb, solicit, or canvass
any occupant of the Project and shall cooperate with Landlord and Landlord’s
agents to prevent these actions.

 

 

7.

Use of Restrooms; Responsibility for Damage. The restrooms, urinals, wash bowls,
and other apparatus shall not be used for any other purpose other than that for
which they were constructed, and no foreign substance of any kind shall be
thrown into them. The expense of any breakage, stoppage, or damage resulting
from the violation of this rule shall be borne by the tenant who caused, or
whose employees or agents caused, the breakage, stoppage, or damage.

 

- 50 –

 

 

--------------------------------------------------------------------------------

 

 

8.

Heating and Air-Conditioning. Tenant shall not use any method of heating or
air-conditioning, other than that supplied by Landlord, without Landlord’s prior
written consent.

 

 

9.

Foul or Noxious Gases or Substances; Noninterference With Others. Tenant shall
not use or keep, or allow to be used or kept, any foul or noxious gas or
substance in or on the Premises. Tenant shall not allow the Premises to be
occupied or used in a manner causing noise, odors, or vibrations that are
offensive or objectionable to Landlord or other occupants of Project.

 

 

10.

Animals, Birds, and Vehicles. Tenant shall not bring into, or keep within, the
Premise, Building or Project any animals, birds, or vehicles (e.g., bicycles).

 

 

11.

Cooking; No use of the Premises for Improper Purposes. No cooking shall be done
or permitted on the Premises, except that Underwriter’s Laboratory (UL)-approved
equipment and microwave ovens may be used in the Premises for heating food and
brewing coffee, tea, hot chocolate, and similar beverages for employees and
visitors. This must be in accordance with all applicable federal, state, and
city laws, codes, ordinances, rules, and regulations.

 

 

12.

Telephone and Other Wires. Tenant may not introduce telephone wires or other
wires into the Premises without first obtaining Landlord’s approval of the
method and location of such introduction. No boring or cutting for telephone
wires or other wires shall be allowed without Landlord’s consent. The location
of telephones, call boxes, and other office equipment affixed to the Premises
shall be subject to Landlord’s approval.

 

 

13.

Exclusion or Expulsion. Landlord reserves the right to exclude or expel from the
Project any person who, in Landlord’s judgment, is under the influence of
alcohol or drugs or commits and act in violation of theses Rules and
Regulations.

 

 

14.

Loitering Prohibited.  Tenant and Tenant’s employees and agents shall not loiter
in or on the entrances, corridors, sidewalks, lobbies, halls, stairways,
elevators, or common areas for the purpose of smoking tobacco products or for
any other purpose. Tenant and Tenant’s employees and agents shall not obstruct
these areas but use them only as a means of ingress to and egress from the
Premises.

 

 

15.

Operation of Electricity, Water, and Air Conditioning. Tenant shall not waste
electricity, water, or air-conditioning and shall cooperate fully with Landlord
to ensure the most effective operation of the Building’s heating and
air-conditioning system. Tenant shall not adjust any controls of that heating
and air-conditioning system.

 

 

16.

Disposal of Trash and Garbage. Tenant shall store all trash and garbage within
the interior of the Premises. Tenant shall not place or have placed in the trash
boxes or receptacles any material that may not or cannot be disposed of in the
ordinary and customary manner of removing and disposing of trash in the vicinity
of the Building. In disposing of trash and garbage, Tenant shall comply fully
with any law or ordinance governing that disposal. All trash, garbage, and
refuse disposal shall be made only through entry-ways and elevators provided for
that purpose and shall be made only at times designated by Landlord.

 

 

17.

Compliance With Safety Regulations. Tenant shall comply with all safety, fire
protection and evacuation procedures and regulations established by Landlord or
by any government agency and participate in practice drills scheduled from time
to time by Landlord.

 

 

18.

Protection of Premises. Tenant shall assume all responsibility, including
keeping doors locked and other means of entry to the Premises closed, for
protecting the Premises from theft, robbery, and pilferage.

 

 

19.

Awnings, Curtains, and Electrical Ceiling Fixtures. No awnings or other
projection shall be attached to the outside walls of the Building without
Landlord’s prior written consent. No curtains, blinds, shades, or screens, shall
be attached to, hung in, or used in connection with any window or door of the
Premises without Landlord’s prior written consent. All electrical ceiling
fixtures hung in offices or spaces along the perimeter of the Building must be
fluorescent or of a quality, type, design, and bulb color approved by Landlord.
Tenant shall abide by Landlord’s regulations concerning the opening and closing
of window coverings attached to those windows, if any, in the Premises that have
a view of any interior portion of the Building or Building Common Area.

- 51 –

 

 

--------------------------------------------------------------------------------

 

 

 

20.

Non-obstruction of Light. Tenant shall not cover or obstruct the sashes, sash
doors, skylights, windows, and doors that reflect or admit light and air into
halls, passageways, or other public places in the Building. Tenant shall not
place any bottles, parcels, or other articles on the windowsills.

 

 

21.

Provision of Information to Tenant’s Employees. Tenant shall comply with
requests by Landlord that Tenant informs Tenant’s employees of items of
importance to Landlord.

 

 

22.

Hand Trucks and Similar Equipment. Without Landlord’s prior consent, Tenant
shall not use, in any space or in the public halls of the Building, any hand
trucks unless they are equipped with rubber tires and side guards or similar
equipment. Tenant shall not bring any other vehicles of any kind into the
Building.

 

 

23.

Use of Building’s Name or Likeness. Without Landlord’s prior written consent,
Tenant shall not use the Building’s name or any photograph or other likeness of
the Building in connection with, or in promoting or advertising, Tenant’s
business, except that Tenant may include the Building’s name in the Tenant’s
address.

 

 

24.

Parking Rules and Regulations. Without Landlord’s prior written consent, no
automobile detailing or washing shall be permitted in the parking areas of the
Building or Project.

 

 

25.

Rules Changes; Waivers. Landlord reserves the right at any time to change or
rescind any one or more of these Rules and Regulations or to make any additional
reasonable Rules and Regulations that, in Landlord’s judgment, may be necessary
for: (a) The management, safety, care, and cleanliness of the Premises,
Building, and Project; (b) The preservation of good order, and (c) The
convenience of other occupants and tenants in the Premises, Building, and
Project.

 

 

26.

Flammables.   Tenant shall not have any open flames in the Premises, Building or
Project at any time whatsoever, including, but not limited to, lit candles,
lighters, matches or as it relates to cooking.  No inflammable, explosive or
dangerous fluids or substances shall be used or kept by Tenant in the Premises,
Building or about the Property, except for those substances as are typically
found in similar premises used for general office purposes and are being used by
Tenant in a safe manner and in accordance with all applicable Laws.  Tenant
shall install and maintain, at Tenant’s sole cost and expense, an adequate,
visibly marked (at all times properly operational) fire extinguisher next to any
duplication or photocopying machine or similar heat producing equipment (which
may or may not contain combustible material) in the Premises.  Tenant shall
install in the Premises as many other fire extinguishers in such locations as
required by City code.  Tenant shall not, without Landlord’s prior written
consent, use, store, install, spill, remove, release or dispose of, within or
about the Premises or any other portion of the Property, any asbestos-containing
materials or any solid, liquid or gaseous material now or subsequently
considered toxic or hazardous under the provisions of 42 U.S.C. Section 9601 et
seq. or any other applicable environmental Law which may now or later be in
effect.  Tenant shall comply with all Laws pertaining to and governing the use
of these materials by Tenant and shall remain solely liable for the costs of
abatement and removal.

 

 

27.

Tenant and Tenant’s Invitees shall not engage in any personal training or group
fitness training in the Building’s gym facilities or at any other location
within the Project, without the prior written approval of Landlord in its sole
discretion.

 

Landlord may waive any one or more of these Rules and Regulations for the
benefit of any particular tenants. No waiver by Landlord shall be constructed as
a waiver of those Rules and Regulations in favor of any other tenant, and no
waiver shall prevent Landlord from enforcing those Rules and Regulations against
any other tenant of the Project. Tenant shall be considered to have read these
Rules and Regulations and to have agreed to abide by them as a condition of
Tenant’s occupancy of the Premises.

 

- 52 –

 

 